                                            Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 1 of 38




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES T MCCARTHY,                                 Case No. 16-cv-06820-HSG
                                   8                      Petitioner,                        ORDER DENYING PETITION FOR
                                                                                             WRIT OF HABEAS CORPUS;
                                   9                v.                                       DENYING CERTIFICATE OF
                                                                                             APPEALABILITY
                                  10       CRAIG KOENIG,
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is the pro se amended petition for a writ of habeas corpus filed pursuant

                                  14   to 28 U.S.C. § 2254 by petitioner James T. McCarthy challenging the validity of a judgment

                                  15   obtained against him in state court. Dkt. No. 34. For the reasons set forth below, the petition is

                                  16   denied.

                                  17                                        PROCEDURAL HISTORY

                                  18   A.        Conviction and Sentencing

                                  19             On November 26, 2012, the Alameda County District Attorney filed an information

                                  20   charging petitioner with fourteen counts: Count one alleged continuous sexual abuse of a child

                                  21   (Cal. Penal Code § 288.5(a)); counts two through twelve alleged aggravated sexual assault of a

                                  22   child (Cal. Penal Code § 269(a)(4), (5)); count thirteen alleged forcible oral copulation (Cal. Penal

                                  23   Code § 288a(c)(2)(A)); and count fourteen alleged forcible rape (Cal. Penal Code § 261(a)(2)).

                                  24   Answer, Ex. 1 (“CT”) at 61-77. 1 On February 13, 2013, the trial court granted the prosecutor’s

                                  25   motion to dismiss count two. CT 164; Answer, Ex. 2 (“RT”) at 704.

                                  26             On February 15, 2013, the jury found petitioner guilty of all the remaining counts. CT

                                  27

                                  28   1
                                           The Answer is docketed at Dkt. No. 11.
                                            Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 2 of 38




                                   1   264-76, 280-85; RT 961-70. On March 18, 2013, the trial court sentenced petitioner to an

                                   2   aggregate term of 150 years to life plus 32 years. CT 326-32; RT 997-1001.

                                   3   B.      Post-Conviction Appeals and Collateral Attacks

                                   4           Petitioner appealed. He raised the following issues on appeal: (1) the trial judge engaged

                                   5   in judicial misconduct by interjecting herself into the proceedings; (2) there was insufficient

                                   6   evidence of duress to sustain the convictions; and (3) the trial court erred in denying disclosure of

                                   7   sealed records. The California Court of Appeal affirmed the judgment of conviction in 2015, and

                                   8   the California Supreme Court denied review three months later. Answer, Exs. F, J.

                                   9           Petitioner later filed petitions for writ of habeas corpus in the Alameda County Superior

                                  10   Court, California Court of Appeal, and California Supreme Court in which he raised the following

                                  11   issues: (1) prosecutorial misconduct on multiple grounds; (2) ineffective assistance of trial counsel

                                  12   on multiple grounds; and (3) trial court error in excluding testimony and other evidence. Dkt. No.
Northern District of California
 United States District Court




                                  13   1 at 10-26, Dkt. No. 1-1 at 1-34, Dkt. No. 1-2 at 5-9. The superior court denied the petition as

                                  14   untimely and for failure to state a prima facie case for relief. Answer, Ex. K.

                                  15           The California Court of Appeal denied all three of petitioner’s state habeas claims as

                                  16   untimely and for failure to sufficiently set forth his claims. See Answer, Ex. L, citing In re Clark,

                                  17   5 Cal. 4th 750, 782-99 (1993) (timeliness); In re Robbins, 18 Cal. 4th 770, 780 (1998)

                                  18   (timeliness); In re Swain, 34 Cal. 2d 300, 303-04 (1949) (insufficient pleading of claim). It also

                                  19   specifically held that Claim 1 was barred by In re Dixon, 41 Cal. 2d 756, 759 (1953) (failure to

                                  20   raise claim on direct appeal) and In re Seaton, 34 Cal. 4th 193, 199-200 (2004) (forfeiture for

                                  21   failing to object at trial). See Answer, Ex. L. The court held that portions of Claim 3 that were not

                                  22   argued on appeal were barred by Dixon and that portions of Claim 3 that were argued on appeal

                                  23   were barred by In re Waltreus, 62 Cal. 2d 218, 225 (1965) (issue rejected on appeal cannot be

                                  24   renewed on habeas). See Answer, Ex. L.

                                  25           Finally, the California Supreme Court denied petitioner’s claims. Like the California

                                  26   Court of Appeal, the California Supreme Court cited Dixon, Swain, and Waltreus in its denial.

                                  27   Answer, Ex. M. It also cited People v. Duvall, 9 Cal. 4th 464, 474 (1995), which, like Swain, is a

                                  28   dismissal for failure to state a claim with particularity and to support it with documentary
                                                                                         2
                                            Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 3 of 38




                                   1   evidence. Id.

                                   2   C.        Federal Court Proceedings

                                   3             On November 28, 2016, petitioner filed the instant action, raising the following six claims

                                   4   for relief: (1) prosecutorial misconduct on multiple grounds; (2) ineffective assistance of trial

                                   5   counsel on multiple grounds; (3) trial court error in excluding testimony and other evidence;

                                   6   (4) judicial bias; (5) insufficient evidence to support his convictions; and (6) trial court error in

                                   7   denying disclosure of sealed records. On January 4, 2017, the Court issued an Order to Show

                                   8   Cause. Dkt. No. 6. On January 23, 2017, petitioner filed a supplemental brief with leave of court.

                                   9   Dkt. No. 8. Respondent filed an answer on March 28, 2017. Dkt. No. 11. Petitioner filed a

                                  10   traverse on April 24, 2017. Dkt. No. 12. Although respondent’s answer addressed the merits of

                                  11   the claim, respondent also argued that Claims 1 and 3 were procedurally barred and unexhausted

                                  12   and that Claim 2 was unexhausted. Id.
Northern District of California
 United States District Court




                                  13             On December 1, 2017, the Court dismissed Claim 1 as procedurally barred and dismissed

                                  14   Claims 2 and 3 as unexhausted. Dkt. No. 15. The Court directed petitioner to elect how he

                                  15   wished to deal with the unexhausted claims. Id. On April 25, 2018, the Court denied petitioner’s

                                  16   motion for reconsideration and again directed petitioner to elect how he wished to deal with the

                                  17   unexhausted claims. Dkt. No. 20. On September 25, 2018, the Court granted petitioner’s motion

                                  18   for a stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005). Dkt. No. 26. The

                                  19   Court stayed the petition and administratively closed the case while petitioner returned to state

                                  20   court to exhaust state remedies on Claims 2 and 3. Id. On September 19, 2018, the California

                                  21   Supreme Court denied the new petition, citing In re Miller, 17 Cal.2d 734, 735 (1941), which bars

                                  22   repetitious presentation in California state court of claims already presented in an earlier petition.

                                  23   See Dkt. No. 35 at 4. On October 1, 2018, petitioner alerted the Court that he had exhausted all

                                  24   claims in the California Supreme Court. Dkt. No. 27. On October 31, 2018, the Court granted

                                  25   petitioner’s motion to reopen the action and directed petitioner to file an amended petition. Dkt.

                                  26   No. 33.

                                  27             Petitioner filed an amended petition on November 20, 2018. Dkt. No. 34. The amended

                                  28   petition omits Claim 1, which as noted above, had been dismissed. The amended petition includes
                                                                                           3
                                           Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 4 of 38




                                   1   the newly exhausted Claims 2 and 3 without material change, as well as Claims 4, 5 and 6 without

                                   2   material change. On November 29, 2018, respondent notified the Court that he intended to submit

                                   3   the matter based on his already filed answer. Dkt. No. 35. Petitioner has not objected.

                                   4   Accordingly, the Court deems the matter submitted on the answer, supplemental brief, and

                                   5   traverse already on file. Dkt. Nos. 8, 11, 12.

                                   6                                       STATEMENT OF FACTS
                                   7          The following background facts describing the crime and proceedings at trial are taken

                                   8   from the April 16, 2015 opinion of the California Court of Appeal:2

                                   9          Prosecution Evidence
                                              Doe was 18 years old at trial. She testified that when she was six years old, appellant, her
                                  10          adoptive father, showed her his penis and put her hand on it. She said this happened
                                              multiple times each week. She would whine and complain that she did not want it to
                                  11          happen. When asked why she did it, she responded: “Because he was supposed to be my
                                              dad, and he told me to do it. If you don’t do something your dad tells you to do, usually
                                  12          you get in trouble for it.” She described her father as a disciplinarian and said that to
Northern District of California
 United States District Court




                                              discipline her, he would give her a time out, take something away, or sometimes she would
                                  13          be spanked. She complied with his requests so she would not be disciplined and because
                                              she was “afraid.” She said appellant told her it was their “little secret” and asked her to
                                  14          promise not to tell anyone. She thought if she told anyone, she would get in trouble.
                                  15          Doe was forced to perform oral sex on appellant more than once a week from the time she
                                              was eight years old until she was 15 years old. This would sometimes cause her pain
                                  16          because appellant would pull on her hair. When Doe was seven years old, appellant
                                              touched her vagina with “[h]is fingers. Sometimes his mouth.” Doe remembered
                                  17          appellant inserted his fingers into her vagina when she was 10 years old. She said she
                                              performed these acts due to “fear” and it was a “matter of safety.” She was afraid to tell
                                  18          anyone because “I didn’t know what [appellant] could have done ... “I was scared out of
                                              my mind that he would murder my mother if she found out. I was also worried he would
                                  19          beat me.”
                                  20          When Doe was 15 years old, she was the victim of a sexual assault by a stranger. She
                                              began going to therapy but did not tell the therapist about appellant’s abuse. She testified
                                  21          she could talk about the stranger’s assault because there was no fear of consequences, but
                                              she knew if she talked about appellant, the therapist could not keep it confidential. She
                                  22          testified she strategized ways to avoid being alone with appellant including locking herself
                                              in the bathroom.
                                  23
                                              When Doe began a sexual relationship with another 16-year-old, appellant became angry.
                                  24          Doe’s mother testified that appellant “was really, really scary angry. I mean, I thought he
                                  25
                                       2
                                  26     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  27   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  28   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                          4
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 5 of 38



                                          was gonna hurt her.” She testified that appellant was so enraged he was “hitting [Doe].”
                                   1      Doe testified appellant expressed his anger by “rap[ing]” her. He came into her room
                                          while she was dressing and dropped a red condom on the bed. She knew appellant wanted
                                   2      to have sex with her and she felt afraid. Appellant handed her the open condom to put on
                                          his penis and then he had sex with her.
                                   3
                                          Doe began collecting appellant’s ejaculations. After appellant ejaculated in her mouth, she
                                   4      would spit it into a tissue and save the tissue. She collected five tissues in the box and
                                          turned them over to the police. She also included a note so “he wouldn’t get away with it,
                                   5      even if something had happened to me.” She said she had periods where she was suicidal
                                          due to the abuse. The Oakland Police Department criminologist conducted a DNA
                                   6      analysis of the five tissues and concluded they contained semen and sperm. Three of
                                          tissues also showed the presence of saliva. The criminologist matched the DNA on the
                                   7      tissue to appellant’s DNA and found the profile would be expected to occur in 1 in 175
                                          quintillion members of the population. It would be “highly unlikely” that “anyone else on
                                   8      this earth” could have provided the sperm.
                                   9      Doe made a pretext call to appellant from the Oakland Police Department. In the call,
                                          appellant made several incriminating statements. He said, “Oh so you think I’m gonna still
                                  10      try to touch you right?” He said that it would not happen again but he has never “done
                                          anything to you, you did not approve of or want.” Doe stated they would not have sex
                                  11      again and appellant said, “no” and then she asked appellant if she would have to “touch
                                          you or suck you anymore” and he said, “[n]o.” He told her he did not want her to be upset
                                  12      about it. She asked him if it ever happened at the first house they lived in and he said no,
Northern District of California




                                          just at “our house now” because she “had [her] own floor” and “had a lot more freedom
 United States District Court




                                  13      here.”
                                  14      Defense Evidence
                                  15      Appellant testified he never had Doe touch his penis and he never touched her vagina,
                                          other than one instance when she had a rash as a child. He said the only time his daughter
                                  16      ever put her mouth on his penis was when she was 16 years old. He testified that she tried
                                          to put her mouth on his penis when she was 14 years old and he told her it was not
                                  17      appropriate. He stated that she would try to touch his penis through his pants or flash her
                                          breasts at him to get a reaction. When Doe told him about having sex with her boyfriend,
                                  18      he testified he was calm, but became upset when he realized that she had left her brother
                                          alone at the Bart station. He said that he “swatted her on the behind.” He hit her three
                                  19      times.
                                  20      When Doe was 16 years old, she came to him and said she wanted to have sex with him.
                                          He said he approached her as she was lying on the bed, but then he walked away and did
                                  21      not have sex with her. On cross-examination, he testified he did not insert his penis into
                                          her vagina, but that “[s]he grabbed me in a way that I entered her vagina very briefly.” He
                                  22      claimed Doe only put her mouth on his penis one time that day, but on cross-examination,
                                          he stated she sucked his penis more than once that day in order to explain his statements
                                  23      during the pretext call.
                                  24      Motion for Acquittal and Verdict
                                  25      At the close of the People’s case, appellant moved for acquittal pursuant to Penal Code
                                          section 1118.12 based on insufficiency of the evidence. Appellant argued there was
                                  26      insufficient evidence of duress for counts two through thirteen because there was no
                                          evidence of actual force or threats. The prosecution argued duress was established by
                                  27      evidence of psychological coercion based upon Doe’s age, the disparity in size, and
                                          appellant’s role as an authority figure. As to counts two, three, and four which alleged Doe
                                  28      was under 10 years old at the time of the assaults, defense counsel argued her testimony
                                                                                   5
                                            Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 6 of 38



                                               was speculative as to when the incidents of oral copulation occurred, and there was
                                   1           insufficient evidence the acts occurred before age 10. The court dismissed count two after
                                               the prosecutor agreed there was an insufficient factual basis as to Doe’s age, but found
                                   2           sufficient evidence for counts three and four. The court then denied the motion for
                                               judgment of acquittal as to counts three and four finding sufficient evidence to sustain the
                                   3           convictions.
                                   4           A jury convicted appellant of six counts of aggravated sexual assault of a child by oral
                                               copulation (§ 269, subd. (a)(4)), four counts of aggravated sexual assault of a child by
                                   5           sexual penetration (§ 269, subd. (a)(5)), one count of continuous sexual abuse of a child (§
                                               288.5, subd. (a)), one count of forcible oral copulation (§ 288a, subd. (c)(2)(A)), and one
                                   6           count of forcible rape (§ 261, subd. (a)(2).) The court sentenced appellant to a determinate
                                               term of 32 years followed by an indeterminate term of 150 years to life.
                                   7

                                   8   People v. McCarthy, No. A138682, 2015 WL 1774398, at *1-3 (Cal. Ct. App. Apr. 16, 2015)

                                   9   (footnote omitted).

                                  10                                              DISCUSSION

                                  11   A.      Standard of Review

                                  12           A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death
Northern District of California
 United States District Court




                                  13   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus

                                  14   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                  15   he is in custody in violation of the Constitution or laws or treaties of the United States.ˮ 28 U.S.C.

                                  16   § 2254(a).

                                  17           A district court may not grant a petition challenging a state conviction or sentence on the

                                  18   basis of a claim that was reviewed on the merits in state court unless the state courts adjudication

                                  19   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  20   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  21   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  22   light of the evidence presented in the State court proceeding.ˮ 28 U.S.C. § 2254(d); Williams v.

                                  23   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                  24   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                  25   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                  26   U.S. 619, 637 (1993)).

                                  27           A state court decision is “contrary to” clearly established Supreme Court precedent if it

                                  28   “applies a rule that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it
                                                                                         6
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 7 of 38




                                   1   “confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]

                                   2   Court and nevertheless arrives at a result different from [its] precedent.” Williams, 529 U.S. at

                                   3   405-06. “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   4   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   5   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   6   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   7   independent judgment that the relevant state-court decision applied clearly established federal law

                                   8   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.

                                   9             Section 2254(d)(1) restricts the source of clearly established law to the Supreme Court’s

                                  10   jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of the

                                  11   United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions

                                  12   as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “A federal court
Northern District of California
 United States District Court




                                  13   may not overrule a state court for simply holding a view different from its own, when the

                                  14   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                  15   (2003).

                                  16             Here, as noted, the California Supreme Court denied the two petitions for review on

                                  17   procedural grounds. The California Court of Appeal, in its opinion on direct review, addressed

                                  18   three of the claims petitioner raises in the instant petition. The court of appeal thus was the

                                  19   highest state court to have reviewed those claims in a reasoned decision, and it is the court of

                                  20   appeal’s decision that this Court reviews herein. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04

                                  21   (1991); Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). The remaining two claims

                                  22   were presented only in petitioner’s state petitions for writ of habeas corpus, which were denied on

                                  23   procedural grounds. When presented with a state court decision that is unaccompanied by a

                                  24   rationale for its conclusions, a federal court must conduct an independent review of the record to

                                  25   determine whether the state court decision is objectively reasonable. See Delgado v. Lewis, 223

                                  26   F.3d 976, 982 (9th Cir. 2000). This “[i]ndependent review . . . is not de novo review of the

                                  27   constitutional issue, but rather, the only method by which [a federal court] can determine whether

                                  28   a silent state court decision is objectively unreasonable.” See Himes v. Thompson, 336 F.3d 848,
                                                                                          7
                                            Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 8 of 38




                                   1   853 (9th Cir. 2003). “Where a state court’s decision is unaccompanied by an explanation, the

                                   2   habeas petitioner’s burden still must be met by showing there was no reasonable basis for the state

                                   3   court to deny relief.” See Harrington v. Richter, 562 U.S. 86, 98 (2011).

                                   4   B.      Petitioner’s Claims

                                   5           Petitioner asserts the following grounds for relief in his amended petition: (1) ineffective

                                   6   assistance of trial counsel on multiple grounds; (2) trial court error in excluding testimony and

                                   7   other evidence; (3) judicial bias; (4) insufficient evidence to support his convictions; and (5) trial

                                   8   court error in denying disclosure of sealed records. The Court addresses these claims in turn.

                                   9           1.     Ineffective Assistance of Counsel

                                  10           Petitioner argues that trial counsel was ineffective because he failed to follow petitioner’s

                                  11   suggestions regarding what evidence and story lines to present; because he failed to investigate

                                  12   and secure relevant and probative evidence; because he failed to respond to vindictive charges by
Northern District of California
 United States District Court




                                  13   the prosecution by presenting Jane Doe’s false statement; because he failed to reveal false

                                  14   testimony and previous false statements; because he failed to request in discovery Jane Doe’s

                                  15   alleged journal; because he failed to properly cross-examine witnesses; because he failed to object

                                  16   to the prosecution’s numerous leading questions, staged testimony, improper remarks, and

                                  17   improper closing argument; and failed to send trial files to plaintiff until November 2016. Dkt.

                                  18   No. 34 at 31 to 39. Because petitioner’s IAC claims were denied on procedural grounds, this

                                  19   Court conducts an independent review of the record to determine whether the state court denial

                                  20   was objectively reasonable, keeping in mind that the petitioner has the burden of showing that

                                  21   there was no reasonable basis for the state court to deny relief. See Harrington, 562 U.S. at 98.

                                  22                  A)      Legal Standard

                                  23           A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth

                                  24   Amendment right to counsel, which guarantees not only assistance, but effective assistance of

                                  25   counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The benchmark for judging any

                                  26   claim of ineffectiveness must be whether counsel’s conduct so undermined the proper functioning

                                  27   of the adversarial process that the trial cannot be relied upon as having produced a just result. Id.

                                  28           In order to prevail on a Sixth Amendment ineffectiveness of counsel claim, petitioner must
                                                                                          8
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 9 of 38




                                   1   establish two things. First, he must establish that counsel’s performance was deficient, i.e., that it

                                   2   fell below an “objective standard of reasonableness” under prevailing professional norms.

                                   3   Strickland, 466 U.S. at 687-88. Second, he must establish that he was prejudiced by counsel’s

                                   4   deficient performance, i.e., that “there is a reasonable probability that, but for counsel’s

                                   5   unprofessional errors, the result of the proceeding would have been different.” Id. at 694. A

                                   6   reasonable probability is a probability sufficient to undermine confidence in the outcome. Id.

                                   7   The Strickland framework for analyzing ineffective assistance of counsel claims is considered to

                                   8   be “clearly established Federal law, as determined by the Supreme Court of the United States” for

                                   9   the purposes of 28 U.S.C. § 2254(d) analysis. See Cullen v. Pinholster, 563 U.S. 170, 181 (2011);

                                  10   Williams, 529 U.S. at 404-08. A “doubly” deferential judicial review is appropriate in analyzing

                                  11   ineffective assistance of counsel claims under § 2254. See Pinholster, 563 U.S. at 200-202;

                                  12   Harrington, 562 U.S. at 105 (same); Premo v. Moore, 562 U.S. 115, 122 (2011) (same). Judicial
Northern District of California
 United States District Court




                                  13   scrutiny of counsel’s performance must be highly deferential, and a court must indulge a strong

                                  14   presumption that counsel’s conduct falls within the wide range of reasonable professional

                                  15   assistance. See Strickland, 466 U.S. at 689; Pinholster, 563 U.S. at 196 (“But Strickland

                                  16   specifically commands that a court ‘must indulge [the] strong presumption’ that counsel ‘made all

                                  17   significant decisions in the exercise of reasonable professional judgment.”) (quoting Strickland,

                                  18   466 U.S. at 689-90). The general rule of Strickland, i.e., to review a defense counsel’s

                                  19   effectiveness with great deference, gives the state courts greater leeway in reasonably applying

                                  20   that rule, which in turn “translates to a narrower range of decisions that are objectively

                                  21   unreasonable under AEDPA.” Cheney v. Washington, 614 F.3d 987, 995 (9th Cir. 2010) (citing

                                  22   Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). When § 2254(d) applies, “the question is not

                                  23   whether counsel’s actions were reasonable. The question is whether there is any reasonable

                                  24   argument that counsel satisfied Strickland’s deferential standard.” Harrington, 562 U.S. at 105.

                                  25          To show that counsel’s performance was deficient, a petitioner must show that counsel

                                  26   made errors so serious that counsel was not functioning as the “counsel” guaranteed by the Sixth

                                  27   Amendment, in that counsel’s representation fell below an objective standard of reasonableness.

                                  28   See Strickland, 466 U.S. at 687-88. The relevant inquiry is not what defense counsel could have
                                                                                          9
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 10 of 38




                                   1   done, but rather whether the choices made by defense counsel were reasonable. See Babbitt v.

                                   2   Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998).

                                   3           To show prejudice from the deficient performance, the petitioner must show that counsel’s

                                   4   errors were so serious as to deprive the defendant of a fair trial, i.e. a trial whose result is reliable.

                                   5   Strickland, 466 U.S. at 688. The test for prejudice is not outcome-determinative, i.e., a defendant

                                   6   need not show that the deficient conduct more likely than not altered the outcome of the case;

                                   7   however, a simple showing that the defense was impaired is also not sufficient. Id. at 693. The

                                   8   defendant must show that there is a reasonable probability that, but for counsel’s unprofessional

                                   9   errors, the result of the proceeding would have been different; a reasonable probability is a

                                  10   probability sufficient to undermine confidence in the outcome. Id. at 694. Where the defendant is

                                  11   challenging his conviction, the appropriate question is “‘whether there is a reasonable probability

                                  12   that, absent the errors, the factfinder would have had a reasonable doubt respecting guilt.’” Hinton
Northern District of California
 United States District Court




                                  13   v. Alabama, 571 U.S. 263, 275 (2014) (quoting Strickland, 466 U.S. at 694).

                                  14                   B)      Analysis

                                  15           Broadly categorized, petitioner’s IAC claims (1) challenge the trial tactics employed by

                                  16   trial counsel, such as challenging what evidence or testimony was presented and arguing that trial

                                  17   counsel should have made certain objections or focused cross-examination in a certain manner; (2)

                                  18   allege a failure to investigate or secure evidence; and (3) argue that the delay in providing him his

                                  19   case files after the conviction also constituted ineffective assistance.

                                  20                           1)      Defense Presented by Trial Counsel

                                  21           In order to assess petitioner’s ineffective assistance of counsel claims, the Court first

                                  22   reviews the defense presented by trial counsel. Prior to trial, trial counsel issued a subpoena to

                                  23   Children’s Hospital for all records of any therapy, counseling or psychological treatment provided

                                  24   to Jane Doe. RT 83-84. Children’s Hospital provided Jane Doe’s records for her therapy sessions

                                  25   related to the sexual assault, which took place over a lengthy period of time. RT 84-86. These

                                  26   records were reviewed in camera by Judge Northridge, who declined to provide the therapy

                                  27   records to petitioner and his counsel. RT 85.

                                  28           Trial counsel filed two motions in limine. The first defense motion in limine sought to
                                                                                           10
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 11 of 38




                                   1   impeach Jane Doe’s credibility by questioning her about the fact that she never reported the

                                   2   alleged sexual abuse to the therapist she saw after she was sexually assaulted by a stranger in

                                   3   2009. CT 103-10. Trial counsel requested that the trial court review Jane Doe’s therapy records

                                   4   again to determine whether Jane Doe had disclosed the alleged sexual abuse by petitioner to the

                                   5   therapist, and to determine if there was any information disclosed in the therapy sessions that was

                                   6   favorable to the defense. RT 86-90. The trial court reviewed Jane Doe’s therapy records and

                                   7   found that there was no exculpatory information. RT 91-92. This motion was not opposed by the

                                   8   prosecution and was granted by the trial court. RT 258-61.

                                   9          The second defense motion in limine sought to impeach Jane Doe’s credibility by

                                  10   admitting evidence that Jane Doe stole money from, and lied to, petitioner in order to have sex

                                  11   with her boyfriend. CT 110-12. Trial counsel argued that this evidence was relevant to Jane

                                  12   Doe’s credibility because it showed her willingness to lie and steal and that it was probative of
Northern District of California
 United States District Court




                                  13   Jane Doe’s motive for lying about the sexual abuse in that she was upset that petitioner was mad at

                                  14   her for lying about her whereabouts, for leaving her brother at the BART station, and for stealing

                                  15   money. The trial court denied the second motion in limine on the grounds that trial counsel had

                                  16   not made an offer of proof that Jane Doe was upset about petitioner being mad; that trial counsel

                                  17   could not prove that Jane Doe stole the money and lied to petitioner without creating a trial within

                                  18   a trial which would unduly consume time; that the incident was of limited probative value because

                                  19   it happened four to five months before Jane Doe was overheard discussing the sexual abuse with

                                  20   the suicide hotline and because the behavior alleged is “relatively common with teenagers” and

                                  21   not equivalent with a crime of moral turpitude; and that, even if the evidence were probative, it

                                  22   was more prejudicial than probative. RT 95-105.

                                  23          The prosecution filed motions in limine which requested that, inter alia, the defense be

                                  24   prevented from introducing evidence of any of Jane Doe’s prior sexual or molestation history; that

                                  25   the defense be prevented from introducing evidence of the contents of any of Jane Doe’s school

                                  26   records; that any reference to any mental or physical illness or condition be excluded unless the

                                  27   defense made a showing of relevance; and that any character evidence be excluded. CT 113-19.

                                  28   Trial counsel did not object to these particular motions. Trial counsel stated that the significance
                                                                                        11
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 12 of 38




                                   1   of Jane Doe’s prior sexual history was only that she did not tell the therapist about the alleged

                                   2   sexual abuse by petitioner and that she deceived her parents in order to have the consensual sexual

                                   3   encounter. Trial counsel stated that he did not have Jane Doe’s school records but regarded their

                                   4   probative value as only bearing upon whether Jane Doe had communicated the alleged sexual

                                   5   abuse to school staff. RT 65-72. The trial court granted the prosecution’s motions in limine. The

                                   6   trial court noted that he failed to see any relevance to the school records, except to establish Jane

                                   7   Doe’s age, if she did not remember. RT 68.

                                   8          The closing argument encapsulates trial counsel’s trial strategy, which was to emphasize

                                   9   that the prosecution had the burden of proving the allegations beyond a reasonable doubt, and that

                                  10   there were many “reasonable reasons” to doubt that Jane Doe was telling the truth. RT 901, 905,

                                  11   915. In his closing argument, trial counsel challenged the plausibility of Jane Doe’s testimony,

                                  12   noting that no one saw or suspected any sexual abuse over a ten-year period; that her brother
Northern District of California
 United States District Court




                                  13   forgot asking if the petitioner made Jane Doe give petitioner blow jobs; and that a therapist trained

                                  14   to work with sexual assault victims did not notice that Jane Doe had other issues besides the rape.

                                  15   RT 902-05. Trial counsel also challenged Jane Doe’s explanation that she had not told the

                                  16   therapist about the alleged abuse because she knew the therapist would be required to report it,

                                  17   pointing out that Jane Doe disclosed the alleged abuse to the suicide hotline, which was also

                                  18   required to report it. RT 909. Trial counsel challenged Jane Doe’s credibility, noting that her

                                  19   story kept changing; that she had oddly specific memories of the abuse she suffered ten years

                                  20   earlier as a six year old,; that she did not tell the Oakland Police Department forensic interviewer

                                  21   about being raped or about being picked up by the CALICO Center or about being molested the

                                  22   day she watched the Lost episode; that outside of the three incidents she described, she had no

                                  23   other specific memories; that her testimony on cross-examination was inconsistent with her

                                  24   testimony on direct; and that her demeanor on the stand was “unusual” enough to prompt a juror to

                                  25   ask if Jane Doe was taking medication for any sort of psychiatric reason. RT 905-08. Trial

                                  26   counsel also reinforced the plausibility of petitioner’s testimony that the only time he touched her

                                  27   vagina was when she was six and suffered a urinary tract infection by pointing out that during the

                                  28   pretext call, although petitioner was unaware that he was being recorded, he immediately brought
                                                                                         12
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 13 of 38




                                   1   up the “peeing in her shoes” story when Jane Doe asked why he had touched her when she was

                                   2   six. RT 910-11. Finally, trial counsel argued that there was no evidence of duress presented,

                                   3   emphasizing Jane Doe’s testimony that petitioner did not threaten her with discipline if she

                                   4   refused to engage in the alleged sexual acts, and that she managed to avoid engaging in the sexual

                                   5   acts for nearly thirteen months without suffering any consequences from petitioner. RT 911-14.

                                   6          Trial counsel’s cross-examination of Jane Doe was consistent with the trial strategy laid

                                   7   out in the closing argument. Through cross-examination, trial counsel established that the alleged

                                   8   sexual abuse sometimes took place when other people were home; that the door was sometimes

                                   9   open when petitioner had Jane Doe touch him; that the encounters took, on average, between ten

                                  10   to fifteen minutes; that Jane Doe did not tell the Oakland Police Department about either the

                                  11   Sylvan Learning Center incident or the Lost incident; that Jane Doe only remembered those two

                                  12   incidents shortly before trial; that Jane Doe’s testimony regarding the first time petitioner touched
Northern District of California
 United States District Court




                                  13   her vagina with his mouth or with his fingers was inconsistent; that petitioner was actively

                                  14   involved in her education, supported and encouraged her interest in art, and brought her spoons

                                  15   from each state he visited; and that Jane Doe wrote petitioner a letter in January 2011 stating that

                                  16   she wanted to regain his trust. RT 458, 460-62, 464-77, 484, 86.

                                  17          Trial counsel’s direct examination of petitioner also challenged the plausibility of Jane

                                  18   Doe’s account of the alleged sexual abuse, while also presenting evidence that Jane Doe initiated

                                  19   and sought out sexual encounters with petitioner. Through petitioner’s direct testimony, trial

                                  20   counsel presented evidence that petitioner was frequently away from home for work for long

                                  21   periods of time (RT 774-78; 785-86); that the only time petitioner touched her vagina was to

                                  22   administer medication when she was six (RT 788-89); that the configuration of the Land Rover

                                  23   made it unlikely that a passenger could put her head in the driver’s lap (RT 800); that Jane Doe

                                  24   repeatedly made inappropriate sexual advances on petitioner which he refused (RT 801, 805-06,

                                  25   830); that Jane Doe stole money from her parents so that she could pay for condoms and buy her

                                  26   brother’s silence so that she could have sex with her boyfriend (RT 821-22); that Jane Doe wrote

                                  27   petitioner a letter apologizing for stealing the money and asking for petitioner to trust her again

                                  28   (RT 820); and that the alleged rape was actually Jane Doe attempting to have sex with petitioner
                                                                                         13
                                           Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 14 of 38




                                   1   and petitioner ultimately stopped Jane Doe and told her that it should never have happened and

                                   2   would never happen again (RT 827-35).

                                   3           Reviewing trial counsel’s performance with the required “doubly deferential” standard of

                                   4   review, see Pinholster, 563 U.S. at 200-02, and indulging the required strong presumption that

                                   5   counsel’s conduct fell within the wide range of reasonable professional assistance, see Strickland,

                                   6   466 U.S. at 689, the Court finds that it can be reasonably concluded that trial counsel’s

                                   7   performance satisfied Strickland’s deferential standard. The trial strategy suggested by petitioner

                                   8   sought to challenge whether Jane Doe’s recollection of specific events were credible, whereas trial

                                   9   counsel focused on challenging Jane Doe’s overall credibility. Trial counsel’s strategy was

                                  10   reasonable because the prosecution did not need to prove beyond a reasonable doubt that all of

                                  11   Jane Doe’s testimony was accurate, but only needed to prove at least one to three lewd or

                                  12   lascivious acts, or one act of aggravated sexual assault – oral copulation, or one act of aggravated
Northern District of California
 United States District Court




                                  13   sexual assault – forcible penetration, or one act of forcible rape, or one act of forcible oral

                                  14   copulation, happened within a certain time period.3 Much of the trial strategy preferred by

                                  15   petitioner, such as emphasizing petitioner’s travel records or the layout of the Land Rover, sought

                                  16   to prove that the sexual abuse could not have happened with the frequency alleged by Jane Doe or

                                  17   that certain specific events alleged did not happen. However, this evidence did not preclude a jury

                                  18   from finding that petitioner had abused Jane Doe at least once during each relevant time period. In

                                  19   addition, the jury could have reasonably believed that, given Jane Doe’s age at the time of alleged

                                  20   sexual abuse, she was telling the truth about the occurrence and general frequency of the alleged

                                  21
                                       3
                                  22     For example, with respect to the charge of continuous sexual abuse of a child under the age of 14
                                       years in violation of Cal. Penal Code § 288.5 (Count 1), this charge requires the prosecution to
                                  23   prove that inter alia that the defendant engaged in three or more lewd or lascivious acts with a
                                       child under the age of fourteen years at the time of the acts and that three or more months passed
                                  24   between the first and last acts. RT 936-37. With respect to the charges of aggravated sexual
                                       assault of a child, oral copulation, in violation of Cal. Penal Code § 269(a)(4) (Counts 3, 4, 5, 7, 9,
                                  25   11), this charge requires the prosecution to prove that inter alia defendant committed an act of oral
                                       copulation with Jane Doe without her consent and by duress the year she was eight years of age,
                                  26   the year she was nine years of age and so on, through age thirteen. With respect to the charges of
                                       aggravated sexual assault of a child, forcible penetration, in violation of Cal. Penal Code §
                                  27   269(a)(5) (Counts 6, 8, 10, 12), this charge requires the prosecution to prove that inter alia
                                       defendant committed an act of sexual penetration with Jane Doe without her consent and by duress
                                  28   the year she was ten years of age, the year she was eleven years of age, and so on, through age
                                       thirteen.
                                                                                           14
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 15 of 38




                                   1   sexual abuse even if she did not remember, or was inaccurate as to, exact dates or occurrences.

                                   2   Given this context, trial counsel reasonably chose the trial strategy of attacking Jane Doe’s overall

                                   3   credibility by arguing that her version of events was implausible, by pointing out inconsistencies

                                   4   in her trial testimony, and by highlighting how the specific events she testified about at trial were

                                   5   only recently remembered and were not disclosed previously to therapists or investigators.

                                   6                          2)      IAC Claims Related to Trial Strategy and Tactics

                                   7          Petitioner’s first category of IAC claims challenge the trial tactics employed by trial

                                   8   counsel. Within this category, there are two subcategories: (1) IAC claims related to how

                                   9   evidence was presented or witnesses were cross-examined; and (2) IAC claims arguing that trial

                                  10   counsel was ineffective for failing to object to the prosecution’s numerous leading questions,

                                  11   staged testimony, improper remarks about petitioner, and misleading, slanderous and inaccurate

                                  12   statements made during closing argument.
Northern District of California
 United States District Court




                                  13          With respect to the first subcategory, petitioner argues that that trial counsel erred in failing

                                  14   to emphasize the “peed in my shoes” incident; in failing to elicit testimony regarding the

                                  15   inconsistencies in the phone call; in failing to secure evidence regarding Jane Doe’s history of

                                  16   emotional issues and learning issues and in failing to present this evidence; in failing to obtain

                                  17   Jane Doe’s school records which would prove that there was no record of Jane Doe crying in a

                                  18   one-on-one session while writing her name and that petitioner was directly involved in her

                                  19   education and was regarded by teachers as an overall positive influence in Jane Doe’s life; in

                                  20   failing to elicit testimony from either Hoffman, petitioner or Jane Doe that petitioner only wore

                                  21   button-fly jeans which would cast doubt on the credibility of Jane Doe’s sexual abuse allegations

                                  22   because she stated that she unzipped petitioner’s jeans; in failing to elicit testimony from Hoffman

                                  23   regarding the plausibility of a passenger in the Land Rover being able to put her head in the

                                  24   driver’s lap; in failing to call Jane Doe’s older brother to the stand to testify regarding whether he

                                  25   and Jane Doe spoke about the alleged sexual abuse; in failing to determine the existence of the

                                  26   journal wherein Jane Doe allegedly recorded the abuse because the lack of existence of the journal

                                  27   would have challenged Jane Doe’s credibility; in failing to obtain and present Jane Doe’s

                                  28   CALICO interview to show inconsistencies in her descriptions of the alleged sexual abuse; in
                                                                                         15
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 16 of 38




                                   1   failing to have Jane Doe undergo a psychological exam to establish that her memory was affected

                                   2   by her early years with drug addicted parents and her tendency towards chemical abuse and to

                                   3   establish that she had reactive attachment disorder; in failing to establish how infrequently

                                   4   petitioner was home by introducing into evidence petitioner’s work and travel schedule, the color-

                                   5   coded calendar prepared by petitioner illustrating the work and travel schedule, petitioner’s media

                                   6   passes, and petitioner’s airline records because the visual impacts of these records would have

                                   7   been far more persuasive in establishing petitioner’s frequent absences from the home than

                                   8   testimony by petitioner, Jane Doe or Hoffman; in failing to present the January 8, 2012 family

                                   9   photo as evidence to challenge Jane Doe’s credibility because it was taken four days after Jane

                                  10   Doe authored the note stating that she was in great pain and showed Jane Doe looking extremely

                                  11   happy; and in failing to argue that if Jane Doe could not remember a three-week long rash at age

                                  12   six, her recollection of events when she was six was unreliable. See Dkt. Nos. 8, 12, 34.
Northern District of California
 United States District Court




                                  13          The Court finds that there was a reasonable basis for the state court to deny relief on this

                                  14   subcategory of IAC claims.

                                  15          First, many of these alleged failures – such as declining to emphasize the “peed in my

                                  16   shoes,” declining to use the color coded calendar prepared by petitioner, declining to argue that the

                                  17   inability to recall a three week rash proved Jane Doe’s memory was unreliable, reviewing step-by-

                                  18   step where petitioner was during the pretext phone call, emphasizing the family photo – are simply

                                  19   a difference of opinion as to trial tactics, which does not constitute denial of effective assistance.

                                  20   See United States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981); see also Bashor v. Risley, 730 F.2d

                                  21   1228, 1241 (9th Cir.), cert. denied, 469 U.S. 838 (1984) (tactical decisions are not ineffective

                                  22   assistance simply because in retrospect better tactics are known to have been available). Trial

                                  23   counsel did present many of the above arguments and evidence. Simply because trial counsel did

                                  24   not present or emphasize the arguments or evidence in the manner suggested by petitioner does

                                  25   not constitute ineffective assistance of counsel and, in this particular case, was a reasonable choice

                                  26   by trial counsel. As discussed above, given the burden of proof required for the charges, i.e. that

                                  27   the prosecution only needed to prove that one incident happened per time period, trial counsel

                                  28   reasonably chose to focus Jane Doe’s overall credibility, rather than attempt to prove that Jane
                                                                                         16
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 17 of 38




                                   1   Doe was wrong about certain time periods and dates. For example, it is entirely plausible, and a

                                   2   reasonable jury could decide, that a person would remember an incident of sexual abuse that

                                   3   happened when she was six years old, especially repeated incidents of sexual abuse, while

                                   4   forgetting a painful vaginal rash that occurred at the same time, given that sexual abuse is far more

                                   5   traumatizing than a vaginal rash. Petitioner’s color-coded calendar, media passes, and airline

                                   6   records, at most, could prove that the alleged sexual abuse could have not have happened as

                                   7   frequently as Jane Doe claimed, but do not establish that no sexual abuse happened.

                                   8          Second, trial counsel was precluded from pursuing some of the trial tactics preferred by

                                   9   petitioner. Specifically, the trial court excluded evidence regarding Jane Doe’s mental or physical

                                  10   illnesses, condition or history, whether introduced via Jane Doe’s school records or via petitioner’s

                                  11   attempted testimony regarding Jane Doe’s home life prior to being adopted. RT 68, 790-92.

                                  12   When it appeared that petitioner intended to testify that Jane Doe had been abused prior to her
Northern District of California
 United States District Court




                                  13   adoption, the trial court immediately halted the testimony and sent the jurors out before

                                  14   admonishing trial counsel and petitioner that testimony regarding any alleged prior inappropriate

                                  15   sexual conduct on Jane Doe had been excluded. RT 789-96. Trial counsel was not ineffective for

                                  16   failing to argue issues that the trial court had excluded. See, e.g., Morrison v. Estelle, 981 F.2d

                                  17   425, 429 (9th Cir. 1992) (claim that appellate counsel was ineffective for failing to argue

                                  18   inadequate notice of the charge must fail because counsel “would not have been successful”).

                                  19          Third, to the extent that petitioner argues that Jane Doe’s brother should have been called

                                  20   as a witness, or that certain questions should have been asked of other witnesses, or that Jane Doe

                                  21   should have been examined by an independent psychologist, there is no evidence that Jane Doe’s

                                  22   brother’s testimony or the asking of these questions or a psychological exam would have resulted

                                  23   in evidence or testimony favorable to petitioner. For example, there is no evidence in the record

                                  24   that Hoffman would have confirmed that petitioner wore button-fly jeans. Hoffman did not

                                  25   remember the three-week rash and “peed in my shoes” story that petitioner argued was significant

                                  26   in Jane Doe’s childhood, so it unclear whether she recalled what kind of jeans petitioner wore or if

                                  27   petitioner did wear such jeans. Hoffman was also a prosecution witness, hostile to petitioner, and

                                  28   had divorced him. Trial counsel reasonably limited his cross-examination of Hoffman to focus
                                                                                         17
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 18 of 38




                                   1   primarily on petitioner’s work and travel schedule. Petitioner has presented no evidence from

                                   2   which it can be reasonably inferred that Jane Doe’s brother’s testimony would have been favorable

                                   3   to petitioner, or that a psychological exam would have established that Jane Doe was not credible.

                                   4   Petitioner has not established that these particular trial tactics would have resulted in a favorable

                                   5   outcome for him, and has therefore failed to establish prejudice under the Strickland standard.

                                   6   United States v. Berry, 814 F.2d 1406, 1409 (9th Cir. 1987) (mere speculation concerning possible

                                   7   testimony of witnesses who were not called does not establish prejudice for purposes of an

                                   8   ineffective assistance claim); see also Evans v. Cockrell, 285 F.3d 370, 377 (5th Cir. 2002)

                                   9   (“[C]omplaints of uncalled witnesses are not favored in federal habeas corpus review because

                                  10   allegations of what the witness would have testified are largely speculative. . . . In addition, for

                                  11   [petitioner] to demonstrate the requisite Strickland prejudice, [he] must [also] show [ ] that [the]

                                  12   testimony would have been favorable”).” Moreover, the United States Supreme Court has never
Northern District of California
 United States District Court




                                  13   required defense counsel to pursue every nonfrivolous claim or defense, regardless of its merit,

                                  14   viability, or realistic chance of success. Knowles v. Mirzayance, 556 U.S. 111, 125, 127 (2009).

                                  15           With respect to the second subcategory, petitioner argues that trial counsel was ineffective

                                  16   because he failed to object when the prosecution corrected Jane Doe’s mistaken statement that the

                                  17   Lost episode was in 2004, when the prosecution introduced Lost’s Wikipedia page, when the

                                  18   prosecution badgered petitioner (RT 845-854), and when, in his closing argument, the prosecution

                                  19   made inaccurate statements, made personal observations, slandered petitioner, and misconstrued

                                  20   the testimony and facts. Assuming arguendo that these failures constituted deficient performance,

                                  21   petitioner has failed to demonstrate prejudice under Strickland. Given that Jane Doe was between

                                  22   9 and 10 years of age during the Lost episode, that continuous sexual abuse would be a severely

                                  23   traumatizing experience, and that Jane Doe testified that she sometimes had trouble recalling the

                                  24   specifics of the abuse, the jury could reasonably conclude that Jane Doe’s testimony was credible

                                  25   even if it also found that she was confused as to the specific dates of the abuse, i.e. when the Lost

                                  26   episode took place. Similarly, even if trial counsel had successfully stopped the allegedly

                                  27   badgering cross-examination, that alone would not have caused the jury to have a reasonable

                                  28   doubt respecting petitioner’s guilt; the portion of the cross-examination at issue did not elicit
                                                                                         18
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 19 of 38




                                   1   testimony damaging to petitioner. Finally, petitioner has not demonstrated that, absent the failure

                                   2   to object to the alleged improper statements in the prosecution’s closing argument, the factfinder

                                   3   would have had a reasonable doubt respecting guilt. There was ample evidence from which the

                                   4   jury could have reasonably determined that petitioner was guilty of the crimes charged, such as

                                   5   Jane Doe’s testimony, the mixed semen and saliva samples, Jane Doe’s contemporaneous note

                                   6   included with the saliva samples, and the jailhouse call and testimony wherein petitioner admitted

                                   7   to at least one instance of sexual contact, albeit allegedly brief, accidental, and coerced, with Jane

                                   8   Doe. See, e.g., Weygandt v. Ducharme, 774 F.2d 1491 (9th Cir. 1985) (failure to object to

                                   9   prosecutor’s improper closing remarks falls short of constitutional prejudice when considered

                                  10   within “totality of the evidence”).

                                  11                          3)      IAC Claims Alleging Failure to Investigate

                                  12          Petitioner alleges that trial counsel was ineffective because he failed to procure Jane Doe’s
Northern District of California
 United States District Court




                                  13   school records which would have challenged her credibility because Jane Doe did not report to

                                  14   any of the specialists whom she worked with regularly that she was being abused and would have

                                  15   established that Jane Doe had emotional issues; because he failed to obtain Jane Doe’s letter to

                                  16   petitioner requesting his forgiveness and to be trusted again which would have proven her motive

                                  17   to lie about the abuse; because he failed to obtain the CALICO interview that would have

                                  18   challenged Jane Doe’s credibility because she referred to zip-up jeans when petitioner exclusively

                                  19   wore button-fly jeans and made statements inconsistent with other testimony; because he failed to

                                  20   get Oakland Police Office Campo’s case notes; and because he failed to obtain Jane Doe’s journal

                                  21   or ascertain that no such journal existed proving her tendency to lie. A defense attorney has a

                                  22   general duty to make reasonable investigations or to make a reasonable decision that makes

                                  23   particular investigations unnecessary. See Hinton, 571 U.S. at 274; Cullen v. Pinholster, 563 U.S.

                                  24   170, 195 (2011); Strickland, 466 U.S. at 691; Weeden, 854 F.3d at 1070 (investigation must

                                  25   determine trial strategy, not other way around). Strickland directs that “‘a particular decision not

                                  26   to investigate must be directly assessed for reasonableness in all the circumstances, applying a

                                  27   heavy measure of deference to counsel’s judgments.’” Silva v. Woodford, 279 F.3d 825, 836 (9th

                                  28   Cir. 2002) (quoting Strickland, 466 U.S. at 491). A claim of negligence in conducting pretrial
                                                                                         19
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 20 of 38




                                   1   investigation can form the basis for a claim of ineffective assistance. See United States v. Tucker,

                                   2   716 F.2d 576 (9th Cir. 1983).

                                   3          The Court has conducted an independent review of the record and applied the required

                                   4   “heavy measure of deference to counsel’s judgments,” and concludes that the investigation

                                   5   conducted by trial counsel was reasonable and that there was no prejudice caused by the alleged

                                   6   failure to investigate. It is clear from the record that due to trial counsel’s investigation, he was

                                   7   aware of petitioner’s involvement with Jane Doe’s school life, of Jane Doe’s history of abuse prior

                                   8   to being adopted, of Jane Doe’s educational challenges in elementary school, of the layout of the

                                   9   house, of petitioner and Hoffman’s work schedules and daily routines during the relevant time

                                  10   period, of Jane Doe’s rape by a stranger and subsequent therapy, of the layout of the Land Rover,

                                  11   of the possibility that Jane Doe had an alcohol abuse problem, and that Jane Doe had been

                                  12   drinking right before her call to the suicide hotline. The further evidence which petitioner argues
Northern District of California
 United States District Court




                                  13   that trial counsel should have collected was either cumulative of what was already known to trial

                                  14   counsel, not exculpatory, or had been excluded by the trial court. Trial counsel was aware of, and

                                  15   presented, other evidence that challenged Jane Doe’s credibility. See, e.g., RT 464-68. While

                                  16   Jane Doe’s mental health history or educational difficulties were relevant to credibility, not only

                                  17   were they excluded by the trial court, they would not conclusively establish that Jane Doe was

                                  18   lying. Moreover, questioning along those lines risked giving the jury the impression that trial

                                  19   counsel was badgering a sexual assault victim and risked creating sympathy for the victim at

                                  20   petitioner’s expense. Finally, the trial court had excluded much of the information which

                                  21   petitioner alleged should have introduced, specifically Jane Doe’s prior mental or emotional health

                                  22   issues and Jane Doe lying to petitioner about stealing money and lying in order to have sex with

                                  23   her boyfriend.

                                  24                          4)       IAC Claims Related to Trial File

                                  25          Petitioner’s IAC claim regarding trial counsel’s failure to promptly turn over this case file

                                  26   so that he could prepare his habeas petition fails to state a cognizable claim for ineffective

                                  27   assistance of trial counsel. This claim is unrelated to trial counsel’s performance at trial.

                                  28          After conducting an independent review of the record and applying the doubly deferential
                                                                                          20
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 21 of 38




                                   1   standard of review, the Court finds that petitioner is not entitled to habeas relief on his ineffective

                                   2   assistance of counsel claims. The state court’s denial of petitioner’s ineffective assistance of

                                   3   counsel claims was not an unreasonable determination of the facts in light of the evidence

                                   4   presented in the state court proceeding; nor was it an unreasonable application of clearly

                                   5   established federal law.

                                   6          2.      Exclusion of Evidence

                                   7          Petitioner’s claims regarding exclusion of evidence were denied on procedural grounds, so

                                   8   this Court conducts an independent review of the record to determine whether the state court

                                   9   denial was objectively reasonable, keeping in mind that the petitioner has the burden of showing

                                  10   that there was no reasonable basis for the state court to deny relief. See Harrington, 562 U.S. at

                                  11   98.

                                  12                  A)      Legal Standard
Northern District of California
 United States District Court




                                  13          A state court’s evidentiary ruling is not subject to federal habeas review unless the ruling

                                  14   violates federal law, either by infringing upon a specific federal constitutional or statutory

                                  15   provision or by depriving the defendant of the fundamentally fair trial guaranteed by due process.

                                  16   See Pulley v. Harris, 465 U.S. 37, 41 (1984); Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th

                                  17   Cir. 1991). “[S]tate and federal rulemakers have broad latitude under the Constitution to establish

                                  18   rules excluding evidence from criminal trials.” Holmes v. South Carolina, 547 U.S. 319, 324

                                  19   (2006) (alteration in original) (internal quotation marks omitted); see also Montana v. Egelhoff,

                                  20   518 U.S. 37, 42 (1996) (holding that due process does not guarantee a defendant the right to

                                  21   present all relevant evidence). This latitude is limited, however, by a defendant’s constitutional

                                  22   rights to due process and to present a defense, rights originating in the Sixth and Fourteenth

                                  23   Amendments. See Holmes, 547 U.S. at 324. “While the Constitution prohibits the exclusion of

                                  24   defense evidence under rules that serve no legitimate purpose or that are disproportionate to the

                                  25   ends that they are asserted to promote, well-established rules of evidence permit trial judges to

                                  26   exclude evidence if its probative value is outweighed by certain other factors such as unfair

                                  27   prejudice, confusion of the issues, or potential to mislead the jury.” Holmes, 547 U.S. at 325-26;

                                  28   see Egelhoff, 518 U.S. at 42 (holding that the exclusion of evidence does not violate Due Process
                                                                                         21
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 22 of 38




                                   1   Clause unless “it offends some principle of justice so rooted in the traditions and conscience of our

                                   2   people as to be ranked as fundamental.”). But “at times a state’s rules of evidence cannot be

                                   3   mechanistically applied and must yield in favor of due process and the right to a fair trial.”

                                   4   Lunbery v. Hornbeak, 605 F.3d 754, 762 (9th Cir. 2010) (finding California’s application of its

                                   5   evidentiary rules to exclude hearsay testimony that bore persuasive assurances of trustworthiness

                                   6   and was critical to the defense violated right to present evidence).

                                   7                  B)      Analysis

                                   8          Petitioner argues that the trial court erred in excluding evidence of Jane Doe’s medical

                                   9   records and school records, of Jane Doe stealing money, of prior instances where Jane Doe had

                                  10   lied, of an instance where Jane Doe manipulated her younger brother to lie to her parents, and of

                                  11   Jane Doe’s emotional and sexual abuse history. Dkt. No. 34 at 40-43.

                                  12          The state court’s denial of this claim was not an unreasonable determination of the facts in
Northern District of California
 United States District Court




                                  13   light of the evidence presented in the state court proceeding. Assuming arguendo that Jane Doe’s

                                  14   medical history and school records would show that Jane Doe was myopic, dyslexic, emotionally

                                  15   sensitive and emotionally volatile, and had severe learning difficulties; and would show that Jane

                                  16   Doe had previously suffered sexual abuse before she was adopted by petitioner and his wife at age

                                  17   three and a half, this does not conclusively establish that Jane Doe’s testimony could not be

                                  18   trusted. Not all individuals with learning disabilities and emotional issues are untrustworthy or

                                  19   prone to making false accusations of abuse. Even if this evidence is relevant, in the very broad

                                  20   sense, to Jane Doe’s credibility, the trial court reasonably applied California evidentiary law in

                                  21   excluding this evidence as more prejudicial than probative. There were other, more direct, means

                                  22   of challenging Jane Doe’s credibility, which trial counsel employed, such as pointing out

                                  23   inconsistencies between Jane Doe’s police statements, preliminary examination testimony, and

                                  24   direct testimony; arguing that Jane Doe’s account of the sexual abuse was implausible because no

                                  25   one noticed despite the open and frequent nature of the alleged abuse and because Jane Doe did

                                  26   not tell anyone else about the alleged abuse; and questioning whether a child could clearly

                                  27   remember such events. Evidence that Jane Doe was abused years prior to her first disclosing the

                                  28   abuse, and that Jane Doe had learning disabilities and emotional issues in elementary school had
                                                                                         22
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 23 of 38




                                   1   minimal probative value. With respect to the theft of $50 and the lying accompanying her sexual

                                   2   encounter with her boyfriend, the Court agrees with the trial court that this incident is of limited

                                   3   probative value because a teenager lying to her parent is a relatively common occurrence that does

                                   4   not establish that the teenager is a habitual liar, and because the incident happened months before

                                   5   the call to the suicide hotline which Jane Doe made without realizing that her mother would hear.

                                   6   Petitioner takes issue with the trial court’s exclusion of this information on the grounds that the

                                   7   trial court did not know how Jane Doe would respond to questions about the theft and instructing

                                   8   her brother to lie for her. Petitioner argues that a court can never be sure how a witness will

                                   9   respond to questioning, so this is not reasonable grounds for excluding this line of questioning.

                                  10   However, in this case, the concern was that if Jane Doe denied that the incident occurred,

                                  11   petitioner could not prove the incident occurred without creating a trial within a trial which would

                                  12   unduly consume time. The trial court properly excluded this incident after weighing the limited
Northern District of California
 United States District Court




                                  13   probative nature of the evidence against the potential of creating a trial within a trial.

                                  14          Nor was the state court’s denial of this claim an unreasonable application of clearly

                                  15   established federal law. The Supreme Court has recognized that “well-established [state] rules of

                                  16   evidence permit trial judges to exclude evidence if its probative value is outweighed by certain

                                  17   other factors such as unfair prejudice, confusion of the issues, or potential to mislead the jury,”

                                  18   Holmes, 547 U.S. at 325-26, as was the case here.

                                  19          Habeas relief is therefore denied on this claim.

                                  20          3.      Judicial Misconduct

                                  21          Petitioner claims that his trial judge engaged in misconduct by demonstrating bias or an

                                  22   appearance of advocacy. Dkt. No. 34 at 44-53. The California Court of Appeal summarized and

                                  23   rejected petitioner’s claim as follows:

                                  24          Appellant argues he was denied his due process right to a fair trial by an impartial judge
                                              because the court “interjected herself” into the proceedings by taking “over questioning for
                                  25          the prosecution,” expressing her “personal feelings,” and assisting the prosecution. We
                                              disagree.
                                  26
                                              “Although ‘the trial court has both the duty and the discretion to control the conduct of the
                                  27          trial’ [citations], ‘the Due Process Clause clearly requires a “fair trial in a fair tribunal,”
                                              [citation], before a judge with no actual bias against the defendant or interest in the
                                  28          outcome of his particular case.’ [Citations.]” (People v. Harris (2005) 37 Cal.4th 310, 346

                                                                                          23
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 24 of 38



                                           (Harris).) “‘The duty of a trial judge, particularly in criminal cases, is more than that of an
                                   1       umpire; and though his power to examine the witnesses should be exercised with discretion
                                           and in such a way as not to prejudice the rights of the prosecution or the accused, still he is
                                   2       not compelled to sit quietly by and see one wrongfully acquitted or unjustly punished when
                                           a few questions asked from the bench might elicit the truth. It is his primary duty to see
                                   3       that justice is done both to the accused and to the people.’” (People v. Raviart (2001) 93
                                           Cal.App.4th 258, 272, quoting People v. Golsh (1923) 63 Cal.App. 609, 614-615.)
                                   4
                                           A “‘trial court commits misconduct if it persistently makes discourteous and disparaging
                                   5       remarks to defense counsel so as to discredit the defense or create the impression that it is
                                           allying itself with the prosecution.’” (People v. Sturm (2006) 37 Cal.4th 1218, 1233,
                                   6       quoting People v. Carpenter (1997) 15 Cal.4th 312, 353, overruled by statute on other
                                           grounds in Verdin v. Superior Court (2008) 43 Cal.4th 1096.) “Jurors rely with great
                                   7       confidence on the fairness of judges, and upon the correctness of their views expressed
                                           during trial.” (Id. at p. 1233.) “The role of a reviewing court ‘is not to determine whether
                                   8       the trial judge’s conduct left something to be desired, or even whether some comments
                                           would have been better left unsaid. Rather, we must determine whether the judge’s
                                   9       behavior was so prejudicial that it denied [the defendant] a fair, as opposed to a perfect,
                                           trial. [Citation.]’” (Harris, supra, 37 Cal.4th at p. 347.)
                                  10
                                           A. Appellant’s Claim is Waived
                                  11
                                           Where a defendant contends the court “‘consistently displayed a bias in favor of the
                                  12       prosecution’” but never objected to the trial court’s participation in the examination of
Northern District of California
 United States District Court




                                           witnesses, defendant has waived any claim of error. (People v. Raviart, supra, 93
                                  13       Cal.App.4th at p. 269.) “It is settled that a judge’s examination of a witness may not be
                                           assigned as error on appeal where no objection was made when the questioning occurred.”
                                  14       (People v. Corrigan (1957) 48 Cal.2d 551, 556.) Here, appellant’s failure to object on the
                                           ground of judicial bias forfeits the claim on appeal. (People v. Chatman (2006) 38 Cal.4th
                                  15       344, 397; Harris, supra, 37 Cal.4th at p. 350; People v. Snow (2003) 30 Cal.4th 43, 78.)
                                  16       B. Appellant Has Not Demonstrated Judicial Bias
                                  17       We consider appellant’s claim of judicial misconduct on the merits and reject it.
                                           Appellant’s examples fall into three categories: (1) the court was sympathetic to the
                                  18       prosecution; (2) the court was antagonistic to the defense; and (3) the court overstepped its
                                           bounds during trial.
                                  19
                                           i. The Court’s Interaction with Prosecution Witnesses
                                  20
                                           Appellant asserts the court displayed a sympathetic attitude to the victim and assisted her
                                  21       with her testimony. Appellant argues the court improperly commented on personal items
                                           Doe had with her in court. The court stated: “So the record should reflect that she has a
                                  22       Rubik’s [C]ube, which is perfectly aligned. I don’t know if that’s just out of the package.
                                           But good going. And then a picture that she has with her. Cute dog.” In response to
                                  23       questions about the Rubik’s Cube and picture, Doe explained they are a comfort to her.
                                           The court then responded to Doe’s statements that her biological father and brother can
                                  24       solve the Rubik’s Cube, just like she can. Appellant cites no authority to support his claim
                                           that the court’s comments were in any way improper. As the People point out, the court
                                  25       was attempting to put Doe at ease and there is nothing improper about the court being
                                           “nice” to a witness. She was an 18-year-old being asked to testify in court about
                                  26       molestations by her father which presented an uncomfortable and intimidating situation.
                                           (See Cal.Code Jud. Ethics, canon 3B(4) [“A judge shall be patient, dignified, and
                                  27       courteous to litigants, jurors, witnesses, lawyers, and others with whom the judge deals in
                                           an official capacity ...”]; Cf. People v. Sturm, supra, 37 Cal.4th at p. 1240 [it is misconduct
                                  28       for a trial judge to convey to the jury disdain for witnesses and their testimony].)
                                                                                     24
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 25 of 38




                                   1       Appellant contends that the court improperly clarified Doe’s testimony. There are, in fact,
                                           several examples throughout the witnesses’ testimony of the court clarifying dates, time
                                   2       periods, and other facts. Appellant does not and cannot demonstrate these clarifications
                                           are prejudicial or inappropriate. “‘Numerous courts including our own have recognized
                                   3       that it is not merely the right but the duty of a trial judge to see that the evidence is fully
                                           developed before the trier of fact and to assure that ambiguities and conflicts in the
                                   4       evidence are resolved insofar as possible.’” (People v. Raviart, supra, 93 Cal.App.4th at p.
                                           270, quoting People v. Carlucci (1979) 23 Cal.3d 249, 255.)
                                   5
                                           According to appellant, one of these clarifications helped the prosecution establish duress.
                                   6       Doe testified when appellant would ask her to touch him, she would whine about it. The
                                           court clarified the time period, “Just for the record, we were talking about when you were
                                   7       7. Did you whine when you were 6, as well as sort of your response?” The court’s
                                           clarification was not improper. A trial court’s participation in the examination of
                                   8       witnesses involving “questions seeking to clarify the testimony” does not constitute
                                           judicial misconduct. (People v. Raviart, supra, 93 Cal.App.4th at p. 270.) Here, the
                                   9       court’s questions were “neither repetitious, disparaging, nor prejudicial.” (Id. at p. 271;
                                           People v. Hawkins (1995) 10 Cal.4th 920, 947-948, overruled on other grounds in People
                                  10       v. Lasko (2000) 23 Cal.4th 101, 109-110 [a trial judge may question witnesses to clarify
                                           testimony or assist the jury in understanding the evidence].)
                                  11
                                           Appellant also argues the court improperly engaged in an extensive colloquy with Doe. In
                                  12       attempting to clarify Doe’s testimony about disclosing the abuse to her mother and her
Northern District of California
 United States District Court




                                           mother calling the crisis hotline, the court asked Doe seven questions. The questions
                                  13       summarized and clarified Doe’s testimony about the topic. “Evidence Code section 775 ‘
                                           “confers upon the trial judge the power, discretion and affirmative duty” ... [to] participate
                                  14       in the examination of witnesses whenever he believes that he may fairly aid in eliciting the
                                           truth, in preventing misunderstanding, in clarifying the testimony or covering omissions, in
                                  15       allowing a witness his right of explanation, and in eliciting facts material to a just
                                           determination of the cause.’” (Harris, supra, 37 Cal.4th at p. 350, quoting People v.
                                  16       Carlucci, supra, 23 Cal.3d at p. 256; People v. Pierce (1970) 11 Cal.App.3d 313, 321
                                           [“The mere fact that a judge examines a witness at some length does not establish
                                  17       misconduct, nor does the fact that the testimony elicited by the judge’s questions would
                                           probably have been elicited by counsel.”].) We conclude “[t]he court’s questions were
                                  18       neither repetitious, disparaging, nor prejudicial.” (People v. Raviart, supra, 93
                                           Cal.App.4th at p. 271.)
                                  19
                                           ii. The Court’s Interaction with Appellant and Appellant’s Counsel
                                  20
                                           Appellant asserts the court had an antagonistic attitude toward appellant and his counsel.
                                  21       “A trial court commits misconduct if it persistently makes discourteous and disparaging
                                           remarks to defense counsel so as to discredit the defense or create the impression it is
                                  22       allying itself with the prosecution.” (People v. Carpenter, supra,15 Cal.4th at p. 353;
                                           People v. Fudge (1994) 7 Cal.4th 1075, 1107.) Here, “[w]e have read each of the alleged
                                  23       instances of hostility in context. They fall far short of establishing misconduct or
                                           ‘betray[ing] a bias against defense counsel.’” (People v. Carpenter, supra, 15 Cal.4th at p.
                                  24       353, quoting People v. Wright (1990) 52 Cal.3d 367, 411, overruled on other grounds in
                                           People v. Williams (2010) 49 Cal.4th 405, 459.)
                                  25
                                           Appellant argues the court limited any introductory testimony while appellant was on the
                                  26       stand, but allowed such testimony from Doe. The record does not support this assertion.
                                           Defense counsel asked appellant several introductory questions, including how long he had
                                  27       been married, where he met his wife, and the type of work he did. The prosecutor objected
                                           on relevance grounds when counsel asked appellant what he studied in college and the
                                  28       court sustained the objection. After the prosecutor objected to the details of appellant’s
                                                                                     25
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 26 of 38



                                           work history as irrelevant, the court overruled the objection and allowed appellant to testify
                                   1       because it was “background and foundational.”
                                   2       Appellant also argues the court’s clarifying questions during his testimony demonstrated
                                           bias. Appellant identifies two instances where the court asked specific questions clarifying
                                   3       the time frame in which an incident occurred, one instance where the court clarified who
                                           appellant meant when he used the term “her bedroom,” and one instance where the court
                                   4       responded to an objection by the prosecutor that defense counsel had not posed a proper
                                           question. Appellant asserts these questions were designed to interrupt defense counsel’s
                                   5       questioning and demonstrated the court’s bias. We disagree. The record demonstrates the
                                           court asked clarifying questions about specific dates, ages, names, and time frames of other
                                   6       witnesses at trial including Doe, mother, and one of the investigating officers. As we have
                                           stated, a judge may ask questions to clarify witness testimony and to assure the evidence is
                                   7       fully developed. (People v. Raviart, supra, 93 Cal.App.4th at p. 270; People v. Hawkins,
                                           supra, 10 Cal.4th at pp. 947-948; People v. Abel (2012) 53 Cal.4th 891, 917, quoting
                                   8       People v. Santana (2000) 80 Cal.App.4th 1194, 1206 [“‘[T]he court has a duty to see that
                                           justice is done and to bring out facts relevant to the jury’s determination’”]; People v.
                                   9       Carlucci, supra, 23 Cal.3d at p. 255 [“ ‘[I]f a judge desires to be further informed on
                                           certain points mentioned in the testimony it is entirely proper for him to ask proper
                                  10       questions for the purpose of developing all the facts in regard to them.’”].)
                                  11       Appellant next asserts the court contradicted him when he stated preseason for the NFL
                                           began in September or October and preseason games were in October. When defense
                                  12       counsel asked: “Pre-season?,” the court stated, “No. I can take judicial notice of the fact
Northern District of California




                                           that it is in August and may be the first week of September.” Defense counsel stated, “I
 United States District Court




                                  13       am with the judge on that one, but that’s all right.” Appellant then said, “I’m sorry” and
                                           the court responded, “That’s all right.” While it may have been preferable for the court to
                                  14       avoid such distracting comments, they were not prejudicial. Our Supreme Court has held
                                           that even where a sarcastic or joking remark was improper, it does not create prejudice if it
                                  15       could not have had an effect of the jury’s verdict. (People v. Abel, supra, 53 Cal.4th at p.
                                           916.) Here, appellant asserts the court’s comment was designed to demonstrate the court’s
                                  16       “lack of belief in [appellant’s] credibility.” The comment could just as likely been the
                                           court’s attempt to ease tension by reference to a shared area of interest. (Id. at p. 915
                                  17       [“[A]s with the other remarks made by the court throughout the trial, the comment reflects
                                           the court’s propensity for quipping whenever the opportunity arose”].)
                                  18
                                           Appellant also claims that when he began to testify about a prohibited issue, the court
                                  19       responded too “abruptly.” During his testimony, appellant began to talk about Doe at the
                                           time of her adoption and said, “Well, she came to us fairly—.” The prosecutor objected
                                  20       and the court said, “Whoa. I am with you now.” The court told the jury counsel needed to
                                           appear in chambers before appellant responded. Outside the presence of the jury, the court
                                  21       advised counsel it was concerned appellant would testify Doe was abused before she came
                                           to live with appellant and defense counsel agreed. Defense counsel offered to move on to
                                  22       another topic, but the court stated that it needed to admonish appellant directly, outside the
                                           presence of the jury. Appellant needed to understand it was “not an appropriate subject”
                                  23       and the court did not want to risk contaminating the jury. The court returned to the
                                           courtroom and told the jury, “I am going to need to take a quick break outside of your
                                  24       presence because I need to put some things on the record that are not for the jury’s
                                           purview.”
                                  25
                                           In accordance with its duty to control the proceedings, when it became apparent appellant
                                  26       was going to provide inadmissible evidence, the court interrupted appellant’s testimony
                                           and conferred with counsel outside the presence of the jury. (§ 1044 [“It shall be the duty
                                  27       of the judge to control all proceedings during the trial, and to limit the introduction of
                                           evidence and the argument of counsel to relevant and material matters, with a view to the
                                  28       expeditious and effective ascertainment of the truth regarding the matters involved.”];
                                                                                     26
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 27 of 38



                                           People v. Sturm, supra, 37 Cal.4th at p. 1237 [“The trial court has a statutory duty to
                                   1       control trial proceedings, including the introduction and exclusion of evidence.”] )
                                   2       Next, appellant argues that when the court asked him about his tone of voice during a
                                           dramatic interaction with his daughter, it showed the court disbelieved his testimony.
                                   3       Appellant described an incident when Doe snuck up on him and put her hand on his penis
                                           and tried to put her mouth on his penis. Appellant testified that he said, “Honey, you need
                                   4       to leave.” The court then inquired: “In the same tone you are using now?” and appellant
                                           said, “yes.” The court stated, “A very calm voice; is that how you described it.” Appellate
                                   5       counsel attempts to draw an inference that this exchange demonstrated the court
                                           “disbeliev[ed] [appellant’s] testimony.” We could, however, reach the opposite conclusion
                                   6       and find the court was attempting to assist appellant by emphasizing his calm voice. We
                                           cannot deduce the court’s reason from the record and cannot conclude that the court’s
                                   7       attempt to clarify appellant’s tone was misconduct.
                                   8       In passing, appellant cites People v. Santana (2000) 80 Cal.App.4th 1194 (Santana), where
                                           the Second District reversed a conviction for judicial misconduct. In Santana, the trial
                                   9       court asked extensive questions of the defense witnesses and belabored points of evidence
                                           that were adverse to Santana taking “on the role of prosecutor rather than that of an
                                  10       impartial judge.” (Id. at p. 1207.) Defense counsel objected multiple times to both the
                                           court’s questioning of witnesses and using facial expressions that indicated the court did
                                  11       not believe the appellant. The Santana court held the trial court “intervened as an
                                           adversary to such an extent” to constitute misconduct, and explained the “record before us
                                  12       reveals the trial court repetitiously, disparagingly and prejudicially questioned defense
Northern District of California




                                           witnesses[.]” (Ibid.) “By continuing this adversarial questioning for page after page of
 United States District Court




                                  13       reporter’s transcript, the trial court created the unmistakable impression it had allied itself
                                           with the prosecution in the effort to convict Santana. These instances of impropriety are so
                                  14       egregious as to require reversal of Santana’s conviction.” (Ibid.)
                                  15       Unlike Santana, we do not find the court was allied with the prosecution or biased against
                                           appellant or defense counsel. On appeal, appellant fails to cite examples where the court
                                  16       made rulings favorable to the defense or assisted during appellant’s testimony. At one
                                           point during cross-examination of Doe, the prosecutor objected that defense counsel had
                                  17       mischaracterized Doe’s testimony. The court sustained the objection and provided a
                                           detailed explanation to defense counsel and then stated, “But I understand what you’re
                                  18       getting to and I just think the way it is characterized I am just going to sustain it.” Counsel
                                           stated he understood and the court replied, “You got it. We just have to get it in the right
                                  19       form.” At another instance, during the direct examination of appellant, the court sustained
                                           an objection by the prosecutor to a question about Doe manipulating her brother. After a
                                  20       few additional questions, the court stated, “I am going to reverse my ruling” and explained
                                           the testimony was relevant to appellant’s state of mind. (People v. Raviart, supra, 93
                                  21       Cal.App.4th at pp. 271-72 [“Defendant contends the trial court “‘consistently displayed a
                                           bias in favor of the prosecution’” but offers no concrete example of any such bias, and we
                                  22       find none ourselves.”].)
                                  23       Finally, at the sentencing hearing the court complimented both counsel on the record:
                                           “Counsel, I really want to commend each of you for trying what I will call an admirably
                                  24       professionally tried and competently tried case for both the People, as well as for the
                                           defense. [¶] You have a lot of legal acumen, both of you. Clearly your experience in
                                  25       trying cases shows, but your professionalism and your respect that you showed to one
                                           another and to the Court in this sensitive type of a case is absolutely noted by the Court,
                                  26       and it really has been an honor for me as the judge to have both of you in this courtroom to
                                           try this matter.” (See People v. Wright (1990) 52 Cal.3d 367, 411, overruled on other
                                  27       grounds in People v. Williams (2010) 49 Cal.4th 405, 459 [finding no merit to appellant’s
                                           contention that the judge was biased against the appellant or defense counsel where “the
                                  28       trial court voiced considerable praise for counsel’s abilities and performance.”].)
                                                                                     27
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 28 of 38




                                   1       iii. The Court Did Not “Overstep” its Role
                                   2       Appellant asserts the court overstepped its bounds by questioning witnesses and providing
                                           explanatory rulings restating witness testimony. The court asked questions of all six
                                   3       witnesses. As detailed in the previous two sections, many of these questions were to
                                           clarify facts for the jury. One example appellant provides is during the testimony of the
                                   4       criminalist, the court asked several clarifying questions. The court stated, “For those of us
                                           who took biology a long time ago, I just want to make sure we are all following you” and
                                   5       then asked about the DNA typing of epithelial cells. Later the court asked the criminalist
                                           to explain what alleles are. When the witness identified the match of appellant’s profile to
                                   6       the examined cells from the tissues as 1 in 175 quintillion, the court asked, “It is like 18
                                           zeros?” When the witness stated the probability as 1 in 127 quintillion, the court asked if
                                   7       the earth has less people and the witness said the earth has 7 billion people and the court
                                           asked if this number is greater than that. We do not need to go through a myriad of
                                   8       examples because we conclude that the court asked questions of both prosecution and
                                           defense witnesses equally. (Cf. People v. Sturm, supra, 37 Cal.4th at p. 1241.) The
                                   9       court’s questions were limited in quantity and sought only to clarify each witnesses’
                                           testimony. We have “thoroughly reviewed the transcript of the trial and each instance of
                                  10       the trial court’s participation in the questioning of witnesses, and we are satisfied that the
                                           trial court’s involvement did not constitute misconduct.” (People v. Raviart, supra, 93
                                  11       Cal.App.4th at p. 271.)
                                  12       Appellant cites two instances where the court summarized Doe’s testimony in asking a
Northern District of California




                                           question or ruling on an objection. The court summarized Doe’s testimony about why she
 United States District Court




                                  13       remembered the first time she orally copulated appellant and asked Doe if the court’s
                                           summary was correct. In another exchange, the prosecutor asked Doe if she feared there
                                  14       would be consequences if she did not perform sex acts with appellant when she was 12 or
                                           13 years old. Doe replied yes and the prosecutor asked, “What did you think might
                                  15       happen?” Defense counsel objected to the question as “[a]sked and answered” and the
                                           court overruled the objection and stated that an earlier response was not referencing Doe at
                                  16       age 12 or 13. The court stated, “I know she has described the safety issue, but I think more
                                           specifically he is asking, What did you think, in fact, would occur. I know she has
                                  17       described some things when she was at 6–ish and 7, but I don’t know that we have 12 and
                                           13. It’s overruled.” The prosecutor asked a few questions about her safety concerns at
                                  18       ages 12 and 13 and Doe seemed not to understand the questions. The court then
                                           interjected, “She did say that she felt there was a safety issue, she felt in terms of trying to
                                  19       get out of the situation, she needed to tell someone, and she was scared out of her mind
                                           that the [appellant] might murder her mother, that he would beat her if she went about it
                                  20       the wrong way. So that is part of the testimony now, Counsel.”
                                  21       We do not endorse the trial judge’s explanatory rulings restating testimony. “[W]e would
                                           not endorse all of the trial court’s questioning quoted above and, indeed, would find some
                                  22       of it inappropriate. On the facts of this case, however, we find no prejudice.” (Harris,
                                           supra, 37 Cal.4th at p. 350.) While we find that some of the court’s comments “‘would
                                  23       have been better left unsaid,’” we do not believe the court’s behavior “‘was so prejudicial
                                           that it denied [defendant] a fair, as opposed to a perfect, trial.’” (People v. Snow, supra, 30
                                  24       Cal.4th at p. 81, quoting United States v. Pisani (1985) 773 F.2d 397, 402.)
                                  25       The court was actively engaged in the trial but did not express its personal beliefs or
                                           exhibit bias toward appellant. “A careful examination of the record convinces us that the
                                  26       judge’s questions were not a guise for conveying to the jury the court’s disbelief in
                                           defendant’s evidence but were asked to get the truth established, and that they fairly and
                                  27       impartially brought out relevant and material testimony.” (People v. Rigney (1961) 55
                                           Cal.2d 236, 244.)
                                  28
                                                                                     28
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 29 of 38



                                              C. Appellant Cannot Demonstrate Prejudice
                                   1
                                              The Supreme Court has applied the standard of People v. Watson (1956) 46 Cal.2d 818
                                   2          (Watson), to analyze prejudice in like circumstances. (Harris, supra, 37 Cal.4th at pp.
                                              350-351.) Under the Watson standard, reversal is required if it is reasonably probable a
                                   3          different outcome would have resulted in the absence of the misconduct. Here, the
                                              evidence of appellant’s guilt was overwhelming. Doe testified to years of abuse and
                                   4          provided clear testimony about the types of abuse beginning at age six. She collected
                                              appellant’s ejaculations in tissues and saved them. The criminologist testified the sperm
                                   5          contained appellant’s DNA. In the pretext call, appellant admitted the abuse by telling Doe
                                              she would no longer have to touch him, suck him, or have sex with him. Appellant
                                   6          admitted when Doe was 16 years old, she performed oral sex on him and his penis “entered
                                              her vagina very briefly.”
                                   7
                                              Further, we presume the jurors followed the court’s instructions and decided the case based
                                   8          on the evidence before them. (Harris, supra, 37 Cal.4th at p. 350.) The court instructed
                                              the jury: “It is not my role to tell you what your verdict should be. Do not take anything I
                                   9          said or did during the trial as an indication of what I think about the facts, the witnesses, or
                                              what your verdict should be.” It is not reasonably probable that the jury would have
                                  10          reached a different verdict in the absence of the court’s participation in the trial. (Id. at p.
                                              347 [some of trial judge’s questions to defendant were inappropriate, but not prejudicial
                                  11          because the evidence of guilt was strong].)
                                  12
Northern District of California




                                       McCarthy, 2015 WL 1774398, at *3-*8 (footnote omitted).
 United States District Court




                                  13
                                                      A)      Legal Standard
                                  14
                                              The Due Process Clause guarantees a criminal defendant the right to an impartial judge. In
                                  15
                                       re Murchison, 349 U.S. 133, 136 (1955). A trial judge “must be ever mindful of the sensitive role
                                  16
                                       [the court] plays in a jury trial and avoid even the appearance of advocacy or partiality.” Stivers v.
                                  17
                                       Pierce, 71 F.3d 732, 741 (9th Cir. 1995). However, to succeed on a judicial bias claim, a
                                  18
                                       petitioner must overcome a presumption that judges are honest and trustworthy. Withrow v.
                                  19
                                       Larkin, 421 U.S. 35, 47 (1975). Neither adverse rulings nor impatient remarks are generally
                                  20
                                       sufficient to overcome the presumption of judicial integrity, even if the remarks are critical,
                                  21
                                       disapproving of or even hostile to counsel, the parties or their cases. Liketky v. United States, 510
                                  22
                                       U.S. 540, 555 (1994). It is generally appropriate for a trial judge to clarify testimony and assist
                                  23
                                       the jury in understanding the evidence. United States v. Laurins, 857 F.2d 529, 537 (9th Cir.
                                  24
                                       1988). It is also generally appropriate for a trial judge to participate in the examination of
                                  25
                                       witnesses for the purpose of clarifying the evidence, confining counsel to evidentiary rulings,
                                  26
                                       controlling the orderly presentation of the evidence, and preventing undue repetition of testimony.
                                  27
                                       United States v. Morgan, 376 F.3d 1002, 1008 (9th Cir. 2004). A trial judge’s participation
                                  28
                                                                                         29
                                           Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 30 of 38




                                   1   oversteps the bounds of propriety and deprives the parties of a fair trial only when the record

                                   2   discloses actual bias or leaves the reviewing court with an abiding impression that the judge’s

                                   3   remarks and questioning projected to the jury an appearance of advocacy or partiality. United

                                   4   States v. Parker, 241 F.3d 1114, 1119 (9th Cir. 2001).

                                   5           A claim of judicial misconduct by a state judge in the context of federal habeas review

                                   6   does not simply require that the federal court determine whether the state judge committed judicial

                                   7   misconduct; rather, the question is whether the state judge’s behavior “rendered the trial so

                                   8   fundamentally unfair as to violate federal due process under the United States Constitution.”

                                   9   Duckett v. Godinez, 67 F.3d 734, 740 (9th Cir. 1995) (trial judge properly posed questions to

                                  10   prosecution witnesses to clarify evidence even though the questions may have permitted testimony

                                  11   that was helpful to prosecution or detrimental to defense).

                                  12                  B)      Analysis
Northern District of California
 United States District Court




                                  13           A federal court will not review questions of federal law decided by a state court if the

                                  14   decision also rests on a state law ground that is independent of the federal question and adequate

                                  15   to support the judgment. See Coleman v. Thompson, 501 U.S. 722, 729-30 (1991). In cases in

                                  16   which a state prisoner has defaulted his federal claims in state court pursuant to an independent

                                  17   and adequate state procedural rule, federal habeas review of the claims is barred. See id. at 750.

                                  18   The rule cited here by the court of appeal, specifically, that a defendant must make a

                                  19   contemporaneous objection at trial in order to preserve an issue on appeal, has been found to be a

                                  20   sufficiently independent and adequate procedural rule to support the denial of a federal petition on

                                  21   grounds of procedural default. See Paulino v. Castro, 371 F.3d 1083, 1092-93 (9th Cir. 2004)

                                  22   (finding claim procedurally defaulted based on California’s contemporaneous objection rules).

                                  23   The claim is therefore procedurally defaulted.4

                                  24           Although the court of appeal found that the judicial bias claim was procedurally waived, it

                                  25   also found that the claim failed on the merits. Based on a review of the record, and applying the

                                  26
                                       4
                                  27     Although a petitioner may avoid procedural default by showing cause for the default and actual
                                       prejudice as a result of the alleged violation of federal law, or by showing the failure to consider
                                  28   the claims will result in a fundamental miscarriage of justice, see Coleman 501 U.S. at 750,
                                       petitioner here has made no such showing or even an effort to do so.
                                                                                          30
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 31 of 38




                                   1   legal principles on judicial misconduct as outlined above to this claim, the Court finds that the

                                   2   state court’s rejection of this claim was not contrary to, or an unreasonable application of, clearly

                                   3   established Supreme Court precedent and was not based on an unreasonable determination of the

                                   4   facts in light of the entire trial record. The Court agrees with the state appellate court’s finding

                                   5   that the record does not show actual bias by the judge or an appearance of advocacy or partiality

                                   6   by the judge.

                                   7          Finally, even assuming error, the evidence of petitioner’s guilt was so strong that any due

                                   8   process violation did not have a “substantial and injurious effect or influence in determining the

                                   9   jury’s verdict.” Brecht, 507 U.S. at 637. As discussed by the state court, petitioner’s defense was

                                  10   contradicted by DNA evidence, witness testimony, and petitioner’s own admissions.

                                  11          Accordingly, petitioner is not entitled to habeas relief on this claim.

                                  12          4.       Insufficient Evidence
Northern District of California
 United States District Court




                                  13          Petitioner was convicted of aggravated sexual assault of a child (counts 3-12), forcible oral

                                  14   copulation (count 13), and forcible rape (count 14). Petitioner claims that his convictions on these

                                  15   counts must be reversed because there was insufficient evidence of duress. Dkt. No. 34 at 54-56.

                                  16   The California Court of Appeal summarized and rejected petitioner’s claim as follows:

                                  17          Appellant contends there was insufficient evidence of duress for his convictions on counts
                                              three through fourteen because appellant never threatened Doe to get her to agree to the
                                  18          sexual acts. We disagree.

                                  19          In reviewing a claim of insufficiency of the evidence of duress, we determine whether, on
                                              the record as a whole, any rational trier of fact could find appellant guilty beyond a
                                  20          reasonable doubt. (People v. Manibusan (2013) 58 Cal.4th 40, 87, citing People v.
                                              Zamudio (2008) 43 Cal.4th 327, 357.) “[W]e review the evidence in the light most
                                  21          favorable to the prosecution and presume in support of the judgment the existence of every
                                              fact the jury could reasonably have deduced from the evidence.” (Ibid.)
                                  22
                                              The convictions for aggravated sexual assault of a child under section 269 reference
                                  23          section 288(a) for oral copulation and section 289 for sexual penetration. These two
                                              sections require the sexual acts be committed “against the victim’s will by means of force,
                                  24          violence, duress, menace or fear of immediate and unlawful bodily injury.” (§§ 288, subd.
                                              (c)(2)(A), 289, subd. (B).) Duress is defined as “a direct or implied threat of force,
                                  25          violence, danger, or retribution sufficient to coerce a reasonable person of ordinary
                                              susceptibilities to perform an act which otherwise would not have been performed, or
                                  26          acquiesce in an act to which one otherwise would not have submitted. The total
                                              circumstances, including the age of the victim, and his or her relationship to the defendant,
                                  27          are factors to consider in appraising the existence of duress.” (§ 261, subd. (b).) Other
                                              pertinent factors include threats to harm the victim, physically controlling the victim, and
                                  28          warning the victim that revealing the molestation would jeopardize the family. (People v.

                                                                                         31
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 32 of 38



                                           Cochran (2002) 103 Cal.App.4th 8, 14 (Cochran).) That an appellant does not use force or
                                   1       overt threats does not prevent a finding of duress because the victim’s testimony should be
                                           considered in light of her age and relationship to the appellant. (Ibid.)
                                   2
                                           Appellant claims duress is determined under an objective standard based on the appellant’s
                                   3       wrongful act, not the victim’s response to it. (People v. Soto (2011) 51 Cal.4th 229, 246
                                           (Soto) [holding the victim’s consent is not a defense to the crime of lewd acts on a child
                                   4       under age 14 under section 288 and has no effect when the lewd acts are committed by
                                           force, violence, duress, menace, or fear].) The People argue that the objective test only
                                   5       applies to violations of section 288 and not to violations of section 269 as charged here,
                                           because section 269 contains the language against the victim’s will allowing for the court
                                   6       to look at the victim’s response. We need not resolve this issue because, as detailed below,
                                           there was sufficient evidence appellant’s actions created a “‘direct or implied threat of
                                   7       force, violence, danger, hardship or retribution sufficient to coerce’ “ Doe to acquiesce to
                                           his sexual demands and that she did so out of “fear” and for her “safety.” (Soto, supra, at
                                   8       p. 246 [the jury could find duress without overt threats based on the “inherent imbalance of
                                           power in an encounter between a child and an adult bent on sexual conduct”].)
                                   9
                                           Appellant relies on People v. Espinoza and People v. Hecker, where two courts concluded
                                  10       fathers’ molestations of their daughters were not accomplished by duress. (People v.
                                           Espinoza (2002) 95 Cal.App.4th 1287 (Espinoza); People v. Hecker (1990) 219
                                  11       Cal.App.3d 1238 (Hecker).) In Espinoza, defendant molested his daughter on multiple
                                           occasions. The daughter was “‘too scared to do anything’” and she was afraid defendant
                                  12       “‘would do something’” if she reported what happened. (Espinoza, supra, at p. 1293.) The
Northern District of California




                                           court, relying on Hecker, held that the daughter’s fear, without more, did not establish
 United States District Court




                                  13       duress. In Hecker, the court found no duress where a stepfather molested his 13-year-old
                                           stepdaughter and told her not to reveal the molestations because it would hurt his marriage
                                  14       and career. (Hecker, supra, 219 Cal.App.3d at p. 1242.) The victim admitted she was not
                                           afraid stepfather would harm her but she felt “‘pressured psychologically.’” (Id. at p.
                                  15       1250.) The Hecker court held that psychological coercion without more does not establish
                                           duress. (Id. at pp. 1250-1251.)
                                  16
                                           This argument that “‘[p]sychological coercion’ without more does not establish duress”
                                  17       has been rejected by several courts. In the context of a family member with a young victim
                                           the “very nature of duress is psychological coercion.” (Cochran, supra, 103 Cal.App.4th
                                  18       at p. 15; People v. Senior (1992) 3 Cal.App.4th 765, 775 [“duress involves psychological
                                           coercion”]; People v. Superior Court (Kneip) (1990) 219 Cal.App.3d 235, 238 (Kneip)
                                  19       [psychological coercion can amount to duress].)
                                  20       This case is more akin to Cochran, where the court found sufficient evidence of duress
                                           where a father was convicted of forcible lewd conduct on his nine-year-old daughter.
                                  21       (Cochran, supra, 103 Cal.App.4th at p. 12.) The daughter testified she was not afraid of
                                           her father but her father told her not to tell anyone because he would get into trouble and
                                  22       go to jail. (Ibid.) The court noted that even though the defendant did not beat or punish
                                           her, he still coerced her into performing the various sex acts. (Id. at p. 15.) Cochran held
                                  23       the daughter was a “vulnerable and isolated child who engaged in sex acts only in response
                                           to her father’s parental and physical authority.” (Ibid.) Given the age and size difference
                                  24       between defendant and the victim, their father-daughter relationship, and the implicit threat
                                           that she would break up the family if she did not comply, there was sufficient evidence of
                                  25       duress. (Id. at p. 16; see also People v. Senior, supra, 3 Cal.App.4th at p. 775 [finding
                                           duress where a father molested his 14-year-old daughter because the defendant was the
                                  26       victim’s father and an authority figure to her; defendant threatened to hit her; and he told
                                           her that if she did not submit to the molestation that it could result in a divorce, thus
                                  27       jeopardizing the family unit].)
                                  28       In People v. Veale, the court held there was sufficient evidence of duress where the
                                                                                    32
                                       Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 33 of 38



                                           defendant molested his seven-year-old stepdaughter. (People v. Veale (2008) 160
                                   1       Cal.App.4th 40 (Veale).) The stepdaughter testified that although defendant never
                                           threatened her, she was afraid to tell her mother because defendant might hurt her or do
                                   2       something to her mother. (Id. at pp. 44-45.) She stated the defendant did not threaten her
                                           or use physical force and that on one occasion, when defendant asked her to put her mouth
                                   3       on his penis, she got mad and threw clothes around the room. (Id. at p. 46.) The court
                                           found that although defendant never threatened the stepdaughter, numerous factors
                                   4       established duress: defendant was an authority figure in the home; the stepdaughter feared
                                           defendant might harm her or her mother; the stepdaughter’s young age; and the difference
                                   5       in size between defendant and the stepdaughter. (Id. at p. 47.)
                                   6       The factors identified in Cochran and Veale are present here. The abuse began when Doe
                                           was very young, only six years old, and continued until appellant was arrested when she
                                   7       was 16 years old. Appellant was Doe’s father and an authority figure in the home. When
                                           Doe testified why she acquiesced to her father’s abuse, she stated: “Because he was
                                   8       supposed to be my dad, and he told me to do it. If you don’t do something your dad tells
                                           you to do, usually you get in trouble for it.” She described her father as a disciplinarian
                                   9       and said that to discipline her, he would give her a time out, take something away, or spank
                                           her.
                                  10
                                           Appellant argues there was no evidence of any negative consequences when Doe refused
                                  11       to submit to her father’s requests. But this does not disprove duress. (See Veale, supra,
                                           160 Cal.App.4th at pp. 44-45.) Appellant exercised authority and power over Doe and
                                  12       could discipline her. (See Kneip, supra, 219 Cal.App.3d at p. 239 [where the defendant is
Northern District of California




                                           a family member and the victim is young, “the position of dominance and authority of the
 United States District Court




                                  13       defendant and his continuous exploitation of the victim” is relevant to establishing duress];
                                           see also Cochran, supra, 103 Cal.App.4th at p. 15 [finding duress where the victim was a
                                  14       “vulnerable and isolated child who engaged in sex acts only in response to her father’s
                                           parental and physical authority”].) Doe testified she complied with his requests so she
                                  15       would not be disciplined and because she was “afraid.”
                                  16       There was a substantial age difference between Doe and her father. When the abuse began
                                           Doe was 6 and appellant was 41 years old. There was also a size difference. Doe was an
                                  17       “average” size child and appellant was 5′8″ tall and weighed approximately 150 to 160
                                           pounds when Doe was a child. The age of the victim and her relationship to appellant are
                                  18       factors to be considered in appraising the existence of duress. (See People v. Pitmon (1985)
                                           170 Cal.App.3d 38, 51 [“We note that at the time of the offenses, [the victim] was eight
                                  19       years old, an age at which adults are commonly viewed as authority figures. The disparity
                                           in physical size between an eight-year-old and an adult also contributes to a youngster’s
                                  20       sense of his relative physical vulnerability.”].)
                                  21       Doe believed that disclosing the abuse would jeopardize her family. Like the victim in
                                           Cochran, Doe testified appellant told her it was their “little secret” and asked her to
                                  22       promise not to tell anyone. “A simple warning to a child not to report a molestation
                                           reasonably implies the child should not otherwise protest or resist the sexual imposition.”
                                  23       (People v. Senior, supra, 3 Cal.App.4th at p. 775.) Doe testified if she told anyone, she
                                           would get in trouble. Doe’s participation was motivated by “fear” and she described it as a
                                  24       “matter of safety.” She was afraid to tell anyone because “ I didn’t know what [appellant]
                                           could have done.” She said, “I was scared out of my mind that he would murder my
                                  25       mother if she found out. I was also worried he would beat me.” Both Doe and her mother
                                           testified to appellant’s angry and physical response when Doe began a sexual relationship
                                  26       with her boyfriend. Doe’s mother testified that appellant “was really, really scary angry. I
                                           mean, I thought he was gonna hurt her.” She testified that appellant was “hitting [Doe].”
                                  27       Doe testified that appellant expressed his anger by “rap[ing]” her.
                                  28       The evidence amply supports a finding of duress. Doe was abused by her father, an
                                                                                    33
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 34 of 38



                                              authority figure in the home, beginning at the age of six. When a victim is young and is
                                   1          molested by her father in the family home, “in all but the rarest cases duress will be
                                              present.” (Cochran, supra, 103 Cal.App.4th at p. 16, fn. 6.) We conclude that given the
                                   2          father-daughter relationship, appellant’s position of authority in the family, the difference
                                              in age and size between appellant and Doe, appellant’s instruction to keep the abuse a
                                   3          secret, and Doe’s testimony about her ongoing fear, there is sufficient evidence to support
                                              appellant’s convictions on all counts.
                                   4

                                   5   People v. McCarthy, 2015 WL 1774398, at *8-11 (footnote omitted).

                                   6                  A)      Standard

                                   7          The Due Process Clause “protects the accused against conviction except upon proof

                                   8   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

                                   9   charged.” In re Winship, 397 U.S. 358, 364 (1970). The Supreme Court has emphasized that

                                  10   sufficiency of the evidence types of “claims face a high bar in federal habeas proceedings . . .”

                                  11   Coleman v. Johnson, 132 S. Ct. 2060, 2062 (2012) (per curiam) (finding that the Third Circuit

                                  12   “unduly impinged on the jury’s role as factfinder” and failed to apply the deferential standard of
Northern District of California
 United States District Court




                                  13   Jackson [v. Virginia, 443 U.S. 307, 321 (1979)] when it engaged in “fine-grained factual parsing”

                                  14   to find that the evidence was insufficient to support petitioner’s conviction). A federal court

                                  15   reviewing collaterally a state court conviction does not determine whether it is satisfied that the

                                  16   evidence established guilt beyond a reasonable doubt. Payne v. Borg, 982 F.2d 335, 338 (9th Cir.

                                  17   1992); see, e.g., Coleman, 132 S. Ct. at 2065 (“the only question under Jackson is whether [the

                                  18   jury’s finding of guilt] was so insupportable as to fall below the threshold of bare rationality”).

                                  19   The federal court “determines only whether, ‘after viewing the evidence in the light most

                                  20   favorable to the prosecution, any rational trier of fact could have found the essential elements of

                                  21   the crime beyond a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at

                                  22   319). Only if no rational trier of fact could have found proof of guilt beyond a reasonable doubt,

                                  23   has there been a due process violation. Jackson, 443 U.S. at 324.

                                  24                  B)      Analysis

                                  25          Based on a review of the record, and applying the legal principles on sufficiency of the

                                  26   evidence as outlined above to this claim, the Court finds that the state court’s rejection of this

                                  27   claim was not contrary to, or an unreasonable application of, clearly established Supreme Court

                                  28   precedent and was not based on an unreasonable determination of the facts in light of the entire
                                                                                         34
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 35 of 38




                                   1   trial record. The state appellate court reasonably found there was sufficient evidence to support

                                   2   the finding of duress given the age and size difference between petitioner and Doe, their familial

                                   3   relationship and petitioner’s position as an authority figure, petitioner’s instruction to keep the

                                   4   abuse a secret, and Doe’s testimony that she was scared of anyone finding out about the abuse.

                                   5   Based on this evidence, it cannot be said that no rational trier of fact could have found petitioner

                                   6   guilty of Counts 3-14 beyond a reasonable doubt. Jackson, 443 U.S. at 324 (emphasis added).

                                   7          Accordingly, petitioner is not entitled to habeas relief on this claim.

                                   8          5.      Sealed Records

                                   9          Petitioner requests that the Court independently review Jane Doe’s Children’s Hospital

                                  10   medical records related to any therapy, counseling, or psychological to determine whether the trial

                                  11   court erred in concluding that these records contained discoverable material. Dkt. No. 34 at 57.

                                  12   Petitioner argues that these records potentially contain material that challenge Jane Doe’s
Northern District of California
 United States District Court




                                  13   credibility. The California Court of Appeal rejected petitioner’s claim as follows:

                                  14          Appellant requests this court review the sealed records from Doe’s therapy sessions to
                                              determine if the trial court ruled correctly there was no discoverable material that needed to
                                  15          be disclosed to the defense.

                                  16          Before trial, defense counsel subpoenaed Doe’s records from her therapy sessions
                                              following the 2009 sexual assault by a stranger. The packet of psychiatric records was
                                  17          reviewed by a judge before the preliminary hearing. The prosecution requested the trial
                                              judge review the records to determine if there was any discoverable material. Defense
                                  18          counsel asked that the court disclose any impeaching or potentially exculpatory material
                                              under Brady v. Maryland, supra, 373 U.S. 83. The court reviewed the records in camera
                                  19          and stated: “there is nothing in the records I see as Brady” and nothing that would preclude
                                              defense counsel from asking Doe about whether she disclosed her father’s abuse to her
                                  20          therapist. The court held a further hearing to determine if defense counsel could question
                                              Doe about whether she specifically told the psychotherapist about abuse by her father. The
                                  21          court reiterated its finding: “I don’t find that the records are essential to the defendant’s
                                              right to confrontation as it is now presented ... [¶] I am ruling that the records won’t be
                                  22          disclosed.”

                                  23          An appellate court’s role is to review the confidential records that were not disclosed by
                                              the trial court “to determine whether they were material and should have been disclosed.”
                                  24          (People v. Martinez (2009) 47 Cal.4th 399, 453.) We have reviewed Doe’s sealed therapy
                                              records in camera and conclude the undisclosed information was not material to defense
                                  25          and the trial court did not err in denying disclosure.
                                       McCarthy, 2015 WL 1774398, at *11.
                                  26
                                              This claim fails for multiple reasons.
                                  27
                                              First, a request for in camera review of state court discovery proceedings is not cognizable
                                  28
                                                                                         35
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 36 of 38




                                   1   on federal habeas review. Williams v. Malfi, No. CV 06-4367-DOC JTL, 2008 WL 618895, at *9

                                   2   (C.D. Cal. Jan. 25, 2008) (denying request that federal habeas court review personnel records to

                                   3   determine whether erred in deciding not to disclose these records); Randolph v. Adams, No. C 02-

                                   4   4196 JSW (PR), 2006 WL 2032542, at *25 (N.D. Cal. July 18, 2006) (denying request for in

                                   5   camera review of trial court discovery hearing as alleging an error under state evidentiary law).

                                   6   An alleged error in the interpretation or application of state law is not a ground for federal habeas

                                   7   relief. See Estelle, 502 U.S. at 68. Thus, a state court’s evidentiary ruling, even if erroneous, is

                                   8   grounds for federal habeas relief only if it renders the state proceedings so fundamentally unfair as

                                   9   to violate due process. Jammal, 926 F.2d at 919.

                                  10          Second, to the extent petitioner is raising a Brady claim, this claim does not warrant federal

                                  11   habeas relief because petitioner has offered nothing but speculation that these records contained

                                  12   evidence favorable to his defense. See Wood v. Bartholomew, 516 U.S. 1, 8 (1995) (granting a
Northern District of California
 United States District Court




                                  13   habeas corpus petition “on the basis of little more than speculation” is improper); Runningeagle v.

                                  14   Ryan, 686 F.3d 758, 769 (9th Cir. 2012) (“[T]o state a Brady claim, [a petitioner] is required to do

                                  15   more than ‘merely speculate’ [about possible evidence].”); Phillips v. Woodford, 267 F.3d 966,

                                  16   987 (9th Cir. 2001) (rejecting Brady claim based on “mere suppositions” with “absolutely no

                                  17   evidence” that the allegedly withheld material, if it existed, “would have contained exculpatory

                                  18   evidence”); Downs v. Hoyt, 232 F.3d 1031, 1037 (9th Cir. 2000) (petitioner’s speculative

                                  19   arguments are insufficient to satisfy Brady). Two different trial court judges and the state

                                  20   appellate court have reviewed these records and determined that these records do not contain any

                                  21   information that would be favorable to petitioner’s defense. Petitioner has provided no evidence

                                  22   that indicates that these determinations were inaccurate.

                                  23          Third, to the extent that petitioner is arguing that the exclusion of these records violated his

                                  24   due process rights, the state court’s denial of this claim was not an unreasonable application of

                                  25   clearly established Federal law. The refusal to admit these records did not have a “substantial and

                                  26   injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at 637-38. The

                                  27   state appellate court independently reviewed the records filed under seal, and found no error by the

                                  28   trial court. Petitioner’s mere speculation that the disclosure of these records would have had an
                                                                                         36
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 37 of 38




                                   1   effect on the jury’s verdict is insufficient to establish actual prejudice under Brecht. Even if these

                                   2   records were relevant, due process does not guarantee a defendant the right to present all relevant

                                   3   evidence. Egelhoff, 518 U.S. at 42.

                                   4          Based on the foregoing, the state court’s denial of this claim was not contrary to, or an

                                   5   unreasonable application of, clearly established federal law, and was not an unreasonable

                                   6   determination of the facts in light of the evidence presented at the state court proceeding. See,

                                   7   e.g., Strickler v. Greene, 527 U.S. 263, 286 (1999) (“Mere speculation that some exculpatory

                                   8   material may have been withheld is unlikely to establish good cause for a discovery request on

                                   9   collateral review.”); Harrison v. Lockyer, 316 F.3d 1063, 1065 (9th Cir. 2003) (application of state

                                  10   rule that prevented petitioner from obtaining police officer’s file did not violate due process where

                                  11   petitioner made no showing that police officer’s file contained complaints material to defense);

                                  12   Maine v. Sherman, No. 1:17-cv-013-7-AWI-JLT (HC), 2018 WL 646127, at *23 (E.D. Cal. Jan.
Northern District of California
 United States District Court




                                  13   31, 2018) (denying petitioner’s claim requesting federal habeas court to conduct in camera review

                                  14   of personnel records when trial court and state appellate court had reviewed records and found no

                                  15   disclosable Pitchess material). Habeas relief is denied on this claim.

                                  16   C.     Certificate of Appealability

                                  17          The federal rules governing habeas cases brought by state prisoners require a district court

                                  18   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  19   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  20          A judge shall grant a certificate of appealability “only if the applicant has made a

                                  21   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  22   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  23   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  24   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  25   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  26   473, 484 (2000).

                                  27          Here, petitioner has not made such a showing, and, accordingly, a certificate of

                                  28   appealability will be denied.
                                                                                         37
                                         Case 4:16-cv-06820-HSG Document 45 Filed 07/13/20 Page 38 of 38




                                   1                                         IV. CONCLUSION

                                   2          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                   3   certificate of appealability is DENIED.

                                   4          The Clerk shall enter judgment in favor of respondent and close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 7/13/2020

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       38
